TABLE OF CONTENTS



EXECUTION VERSION








THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
FOR
LARAMIE ENERGY, LLC
Dated as of February 22, 2016










--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I. DEFINITIONS
2
ARTICLE II. THE LIMITED LIABILITY COMPANY
14
2.1
Formation
14
2.2
Name
14
2.4
Registered Office and Agent; Principal Place of Business
15
2.5
Purpose
15
2.6
Classes of Units; Issuance of Additional Membership Interests
15
2.7
The Members
16
2.8
Voting
16
2.9
Term
16
2.1
Redemption of Class A Preferred Units
16
ARTICLE III. CAPITAL CONTRIBUTIONS
17
3.1
Capital Contributions
17
3.2
Additional Capital Contributions.
18
3.3
No Third Party Right to Enforce
19
3.4
Return of Contributions
19
3.5
BHCA Matters.
19
ARTICLE IV. REPRESENTATIONS, WARRANTIES AND COVENANTS
20
4.1
General Representations and Warranties
20
4.2
Conflict and Tax Representations
21
4.3
Investment Representations and Warranties
21
4.4
Survival
21
ARTICLE V. COMPANY MANAGEMENT
21
5.1
Board of Managers.
21
5.2
Major Decisions
24
5.3
Additional Board Activities.
25
5.4
Duties of Board Members and Officers
25
5.5
Reliance by Third Parties
26
5.6
Information Relating to the Company
27
5.7
Exculpation and Indemnification; Litigation
27
5.8
Officers
28
5.9
Company Opportunities; Conflicts
29
5.1
Other Investments of Investor Parties; Waiver of Conflicts of Interest
29
5.11
Class A Consents
31
ARTICLE VI. MEMBERS
32
6.1
Limited Liability
32
6.2
No State‑Law Partnership
32
6.3
Tax Matters Partner.
32
6.4
Partnership Representative
33
ARTICLE VII. DISTRIBUTIONS TO THE MEMBERS
33
7.1
Distributions
33


i



--------------------------------------------------------------------------------




7.2
Distributions in Kind
36
7.3
Tax Distributions
36
ARTICLE VIII. ALLOCATION OF PROFITS AND LOSSES
36
8.1
Allocations of Profits and Losses
36
8.2
Regulatory Allocations
37
8.3
Other Allocation Rules
39
ARTICLE IX. ALLOCATION OF TAXABLE INCOME AND TAX LOSSES
39
9.1
Allocation of Taxable Income and Tax Losses
39
9.2
Allocation of Section 704(c) Items
39
9.3
Allocation of Tax Credits
39
9.4
Allocation of Recapture Items
39
9.5
Income Tax Allocations with Respect to Oil and Gas Properties
39
9.6
Allocations Solely for Tax Purposes
41
ARTICLE X. ACCOUNTING AND REPORTING
41
10.1
Books
41
10.2
Capital Accounts; Tax Elections
41
10.3
Transfers During Year
41
10.4
Reports
41
10.5
Section 754 Election
42
ARTICLE XI. TRANSFER OF MEMBER'S INTEREST
42
11.1
Restrictions on Transfers and Liens
42
11.2
Permitted Transfers
43
11.3
Sale Participation Rights
43
11.4
Forced Sale Right
44
11.5
Substitution of a Member
44
11.6
Conditions to Substitution
45
11.7
Admission as a Member
45
11.8
Regulatory Issue
46
11.9
IPO and Piggyback Registration Rights
46
ARTICLE XII. RESIGNATION, DISSOLUTION AND TERMINATION
46
12.1
Resignation
46
12.2
Dissolution
47
12.3
Liquidation
47
12.4
Certificate of Cancellation
48
ARTICLE XIII. NOTICES
48
13.1
Method of Notices
48
13.2
Computation of Time
48
ARTICLE XIV. CLASS B UNITS
48
14.1
Class B Units
48
ARTICLE XV. GENERAL PROVISIONS
50
15.1
Amendment
50
15.2
Waiver
50
15.3
Confidentiality
50


ii



--------------------------------------------------------------------------------




15.4
Public Announcements
51
15.5
Applicable Law
51
15.6
Dispute Resolution; Arbitration.
51
15.7
Severability
52
15.8
Specific Performance
52
15.9
Headings
52
15.1
Entire Agreement; Conflicts
52
15.11
Transaction Costs
52
15.12
References
53
15.13
U.S. Dollars
53
15.14
Counterparts
53
15.15
Additional Documents
53
15.16
No Third Party Beneficiaries
53
 
 
 
List of Exhibits and Schedules
 
Exhibit A
Members' Addresses, Capital Contributions, Units (After OXY Acquisition)
Exhibit B
Members' Capital Contributions and Units (Prior to OXY Acquisition)
Exhibit 7.1
Calculation Of Sharing Percentages
 
 
Schedule 5.7(f)
Insurance
Schedule 15.6
Arbitration





Page
ARTICLE I. DEFINITIONS
2

ARTICLE II. THE LIMITED LIABILITY COMPANY    14
2.1    Formation..........................................................................................................................
14
2.2    Name.................................................................................................................................14
2.4    Registered Office and Agent; Principal Place of
Business...............................................15
2.5    Purpose.............................................................................................................................15
2.6    Classes of Units; Issuance of Additional Membership
Interests......................................15
2.7    The Members    16
2.8    Voting    16
2.9    Term    16
2.10    Redemption of Class A Preferred Units    16
ARTICLE III. CAPITAL CONTRIBUTIONS    17
3.1    Capital Contributions    17
3.2    Additional Capital Contributions.    18

iii



--------------------------------------------------------------------------------




3.3    No Third Party Right to Enforce    19
3.4    Return of Contributions    19
3.5    BHCA Matters.    19
ARTICLE IV. REPRESENTATIONS, WARRANTIES AND COVENANTS    20
4.1    General Representations and Warranties    20
4.2    Conflict and Tax Representations    21
4.3    Investment Representations and Warranties    21
4.4    Survival    21
ARTICLE V. COMPANY MANAGEMENT    21
5.1    Board of Managers.    21
5.2    Major Decisions    24
5.3    Additional Board Activities.    25
5.4    Duties of Board Members and Officers    25
5.5    Reliance by Third Parties    26
5.6    Information Relating to the Company    27
5.7    Exculpation and Indemnification; Litigation    27
5.8    Officers    28
5.9    Company Opportunities; Conflicts    29
5.10    Other Investments of Investor Parties; Waiver of Conflicts of
Interest    29
5.11    Class A Consents    31
ARTICLE VI. MEMBERS    32
6.1    Limited Liability    32
6.2    No State‑Law Partnership    32
6.3    Tax Matters Partner.    32
6.4    Partnership Representative    33
ARTICLE VII. DISTRIBUTIONS TO THE MEMBERS    33
7.1    Distributions    33
7.2    Distributions in Kind    36
7.3    Tax Distributions    36
ARTICLE VIII. ALLOCATION OF PROFITS AND LOSSES    36
8.1    Allocations of Profits and Losses    36
8.2    Regulatory Allocations    37
8.3    Other Allocation Rules    39
ARTICLE IX. ALLOCATION OF TAXABLE INCOME AND TAX LOSSES    39
9.1    Allocation of Taxable Income and Tax Losses    39
9.2    Allocation of Section 704(c) Items    39
9.3    Allocation of Tax Credits    39
9.4    Allocation of Recapture Items    39
9.5    Income Tax Allocations with Respect to Oil and Gas Properties    39
9.6    Allocations Solely for Tax Purposes    41
ARTICLE X. ACCOUNTING AND REPORTING    41
10.1    Books    41
10.2    Capital Accounts; Tax Elections    41

iv



--------------------------------------------------------------------------------




10.3    Transfers During Year    41
10.4    Reports    41
10.5    Section 754 Election    42
ARTICLE XI. TRANSFER OF MEMBER'S INTEREST    42
11.1    Restrictions on Transfers and Liens    42
11.2    Permitted Transfers    43
11.3    Sale Participation Rights    43
11.4    Forced Sale Right    44
11.5    Substitution of a Member    44
11.6    Conditions to Substitution    45
11.7    Admission as a Member    45
11.8    Regulatory Issue    46
11.9    IPO and Piggyback Registration Rights    46
ARTICLE XII. RESIGNATION, DISSOLUTION AND TERMINATION    46
12.1    Resignation    46
12.2    Dissolution    47
12.3    Liquidation    47
12.4    Certificate of Cancellation    48
ARTICLE XIII. NOTICES    48
13.1    Method of Notices    48
13.2    Computation of Time    48
ARTICLE XIV. CLASS B UNITS    48
14.1    Class B Units    48
ARTICLE XV. GENERAL PROVISIONS    50
15.1    Amendment    50
15.2    Waiver    50
15.3    Confidentiality    50
15.4    Public Announcements    51
15.5    Applicable Law    51
15.6    Dispute Resolution; Arbitration.    51
15.7    Severability    52
15.8    Specific Performance    52
15.9    Headings    52
15.10    Entire Agreement; Conflicts    52
15.11    Transaction Costs    52
15.12    References    53
15.13    U.S. Dollars    53
15.14    Counterparts    53
15.15    Additional Documents    53
15.16    No Third Party Beneficiaries    53


List of Exhibits and Schedules
Exhibit A    Members' Addresses, Capital Contributions, Units (After OXY
Acquisition)
Exhibit B    Members' Capital Contributions and Units (Prior to OXY Acquisition)

v



--------------------------------------------------------------------------------




Exhibit 7.1    Calculation Of Sharing Percentages


Schedule 5.7(f)    Insurance
Schedule 15.6    Arbitration







vi



--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
FOR
LARAMIE ENERGY, LLC
This Third Amended and Restated Limited Liability Company Agreement (this
"Agreement") of Laramie Energy, LLC, a Delaware limited liability company (f/k/a
Piceance Energy, LLC) (the "Company"), dated as of February 22, 2016 (the
"Effective Date"), is among the Members.
RECITALS
A.    On May 10, 2012, Laramie II filed a Certificate of Formation (the
"Certificate") forming the Company as a limited liability company under the
Delaware Limited Liability Company Act (as amended from time to time, the
"Act"), and, effective December 23, 2015, the Company's name was changed from
Piceance Energy, LLC to Laramie Energy, LLC;
B.    Laramie II, as the sole member of the Company, entered into the Company's
Limited Liability Company Agreement dated as of May 10, 2012 (the "Original
Agreement"), as amended and restated in its entirety by that certain Amended and
Restated Limited Liability Company Agreement of the Company dated August 31,
2012 (the "First Amended LLC Agreement”), which First Amended LLC Agreement
superseded the Original Agreement;
C.    Pursuant to that certain Amendment No. 1 to the First Amended LLC
Agreement dated March 9, 2015 (the "Amendment 1 to First A&R LLC Agreement"),
the Company admitted as Members the Avista Parties, Boswell, the DLJ IV Parties,
and the Wells Fargo Member, and effected certain other amendments;
D.    The First Amended LLC Agreement, as amended by Amendment 1 to First A&R
LLC Agreement, was amended and restated in its entirety pursuant to the Second
Amended and Restated Limited Liability Company Agreement of the Company dated
July 27, 2015 (the "Second Amended LLC Agreement"), which Second Amended LLC
Agreement superseded the First Amended LLC Agreement, as amended by Amendment 1
to First A&R Agreement;
E.    Pursuant to that certain (i) Amendment No. 1 to the Second Amended LLC
Agreement dated July 31, 2015 ("Amendment 1 to Second A&R LLC Agreement"), and
(ii) Amendment No. 2 to the Second Amended LLC Agreement dated August 28, 2015
("Amendment 2 to Second A&R LLC Agreement", and together with the Amendment 1 to
Second A&R LLC Agreement, the "Amended Agreement"), the Company admitted as
Members the Mesa Member and the Incentive Member, respectively, and effected
certain other amendments; and
F.    The Parties hereto desire to amend and restate in its entirety the Amended
Agreement in all respects and enter into this Agreement in order to (i) create
an additional class of units called "Class A Preferred Units," (ii) admit
Webster as a Member, (iii) revise the Sharing Ratios and the Sharing Percentages
of the Members, (iv) incorporate herein the terms and provisions of Amendment

1



--------------------------------------------------------------------------------




1 to Second A&R LLC Agreement and Amendment 2 to Second A&R LLC Agreement and
(v) provide for certain other matters, all as permitted under the Act.
In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members agree as follows:
ARTICLE i.
DEFINITIONS
In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the indicated meaning:
“Accrued Dividends” means, with respect to any Class A Preferred Unit, as of any
date, the accrued and unpaid portion of the Quarterly Dividend Amount on such
Class A Preferred Unit from, and including, the most recently preceding
Quarterly Payment Date (or the date of the issuance of such Class A Preferred
Unit, if such date is prior to the first Quarterly Payment Date) to, but not
including, such date.
"Act" is defined in Recital A.
"Adjusted Capital Account Deficit" means, with respect to any Member, a deficit
balance in such Member's Capital Account at the end of any Allocation Period
after giving effect to the following adjustments: (a) credit to such Capital
Account the additions, if any, permitted by Treasury Regulations
§§ 1.704-1(b)(2)(ii)(c) (referring to obligations to restore a capital account
deficit), 1.704‑2(g)(1) (referring to "partnership minimum gain") and
1.704‑2(i)(5) (referring to a partner's share of "partner nonrecourse debt
minimum gain"), and (b) debit to such Capital Account the items described in
§§ 1.704‑1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations. This
definition of Adjusted Capital Account Deficit is intended to comply with the
provisions of Treasury Regulations §§ 1.704‑1(b)(2)(ii)(d) and 1.704-2.
"Affiliate" means with respect to a Person, any other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. As used in this definition, the word
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
"Agreement" is defined in the introductory paragraph.
"Allocation Period" means the period (a) commencing on the date hereof or, for
any Allocation Period other than the first Allocation Period, the day following
the end of a prior Allocation Period and (b) ending (i) on the last day of each
fiscal year; (ii) the day preceding any day in which an adjustment to the
Carrying Value of the Company’s properties pursuant to clauses (b)(i), (b)(ii),
(b)(iii) or (b)(v) of the definition of Carrying Value occurs; (iii) immediately
after any day in which an adjustment to the Carrying Value of the Company’s
properties pursuant to clause (b)(iv) of the definition of Carrying Value occurs
or (iv) on any other date determined by the Board.

2



--------------------------------------------------------------------------------




"Amended Agreement" is defined in Recital E.
"Amendment 1 to First A&R LLC Agreement" is defined in Recital C.
"Amendment 1 to Second A&R LLC Agreement" is defined in Recital E.
"Amendment 2 to Second A&R LLC Agreement" is defined in Recital E.
"AMI" is defined in Section 5.9(b).
"Assets" is defined in Section 2.5.
"Available Cash" means, for a period of time, the excess of all cash receipts of
the Company (including reductions in any reserves previously established by the
Board acting reasonably to meet the business needs of the Company) over all cash
disbursements of the Company (including operating expenses, repayment of all
principal and interest, and additions to any reserves for twelve months of
working capital and capital expenditures established by the Board acting
reasonably to meet the business needs of the Company).
"Avista Parties" means ACP LE, L.P., a Delaware limited partnership, and ACP LE
(Offshore), L.P., a Delaware limited partnership, collectively.
"Bank Revolving Credit Facility" means that certain Credit Agreement dated June
4, 2012 with JP Morgan Chase Bank, N.A. as Agent, as amended or restated from
time to time.
"Bankruptcy" means, with respect to a Person, any of the following acts or
events: (a) making an assignment for the benefit of creditors, (b) filing a
voluntary petition in bankruptcy, (c) becoming the subject of an order for
relief or being declared insolvent or bankrupt in any federal or state
bankruptcy or insolvency proceeding, (d) filing a petition or answer seeking a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law or regulation, (e) filing
an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in a proceeding of the type described
in clause (c) or (d) of this definition, (f) making an admission in writing of
an inability to pay debts as they mature, (g) giving notice to any governmental
authority that insolvency has occurred, that insolvency is pending, or that
operations have been suspended, (h) seeking, consenting to, or acquiescing in
the appointment of a trustee, receiver, or liquidator of all or any substantial
part of its properties, or (i) the expiration of 90 days after the date of the
commencement of a proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, law, or regulation if the proceeding has not been
previously dismissed, or the expiration of 60 days after the date of the
appointment, without such Person's consent or acquiescence, of a trustee,
receiver, or liquidator of such Person or of all or any substantial part of such
Person's properties, if the appointment has not previously been vacated or
stayed, or the expiration of 60 days after the date of expiration of a stay, if
the appointment has not been previously vacated.
"BHC Affiliate" is defined in Section 3.5(a).

3



--------------------------------------------------------------------------------






"BHC Investor" means a Member that is (i) subject to the BHCA, (ii) is
designated as a systematically important financial institution under the
Dodd-Frank Wall Street Reform and Consumer Protection Act; or (iii) is directly
or indirectly "controlled" (as that term is defined in the BHCA) by a company
that is subject to the BHCA or the Dodd-Frank Wall Street Reform and Consumer
Protection Act.


"BHCA" means the Bank Holding Company Act of 1956, as amended.
"Board" or "Board of Managers" is defined in Section 5.1(a).
"Board Member" is defined in Section 5.1(a).
"Boswell" means Robert S. Boswell, an individual.
"Business" is defined in Section 2.5.
"Business Day" means any day other than a Saturday or Sunday or other day upon
which banks are authorized or required to close in the State of Delaware.
"Capital Account" is defined in Section 10.2(a).
"Capital Contribution" means for any Member at the particular time in question
the aggregate of the dollar amounts of any cash and cash equivalents contributed
by such Member to the capital of the Company, plus the value, as reasonably
determined by the Board, of any property contributed by such Member to the
capital of the Company.
"Capital Interest Percentage" means, at any time of determination and as to any
Member, the percentage of the total distributions that would be made to such
Member if any outstanding unvested Class B Units became vested, the assets of
the Company were sold for their respective Carrying Values, all liabilities of
the Company were paid in accordance with their terms (limited in the case of
non-recourse liabilities to the Carrying Value of the property securing such
liabilities), all items of Company Profit, Loss, income, gain, loss and
deduction were allocated to the Members in accordance with Article VIII, and the
resulting net proceeds were distributed to the Members in accordance with
Article XII; provided, however, that the Board may determine that the Members’
Capital Interest Percentages should be determined based upon a hypothetical sale
of the assets of the Company for their respective fair market values (instead of
Carrying Values) in order to ensure that such percentages correspond to the
Members’ "proportionate interests in partnership capital" as defined in Treasury
Regulations § 1.613A-3(e)(2)(ii). The foregoing definition of Capital Interest
Percentage is intended to result in a percentage for each Member that
corresponds with the Member’s "proportionate interest in partnership capital" as
defined in Treasury Regulations § 1.613A-3(e)(2)(ii), and Capital Interest
Percentage shall be interpreted consistently therewith.
"Carrying Value" means, with respect to any property of the Company, such
property’s adjusted basis for U.S. federal income tax purposes (which, in the
case of any Oil and Gas Property, shall be determined pursuant to Treasury
Regulations § 1.613A-3(e)(3)(iii)(C)), except as follows:

4



--------------------------------------------------------------------------------




(a)    The initial Carrying Value of any property contributed by a Member to the
Company shall be the fair market value of such property as of the date of such
contribution.
(b)    The Carrying Values of all properties shall be adjusted to equal their
respective fair market values in connection with (i) the acquisition of an
interest (or additional interest) in the Company by any new or existing Member
in exchange for more than a de minimis Capital Contribution to the Company or in
exchange for the performance of more than a de minimis amount of services to or
for the benefit of the Company; (ii) the distribution by the Company to a Member
of more than a de minimis amount of property as consideration for an interest in
the Company; (iii) the liquidation of the Company within the meaning of Treasury
Regulations § 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code §
708(b)(1)(B)); (iv) the acquisition of an interest in the Company by any new or
existing Member upon the exercise of a noncompensatory option in accordance with
Treasury Regulations § 1.704-1(b)(2)(iv)(s); or (v) any other event to the
extent determined by the Board to be permitted and necessary to properly reflect
Carrying Values in accordance with the standards set forth in Treasury
Regulations § 1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant
to clauses (b)(i), (b)(ii) and (b)(iv) above shall be made only if the Board
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company. If any
noncompensatory options are outstanding upon the occurrence of an event
described in clauses (b)(i) through (b)(v) above, the Company shall adjust the
Carrying Values of its properties in accordance with Treasury Regulations §§
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2).
(c)    The Carrying Value of property distributed to a Member shall be adjusted
to equal the fair market value of such property as of the date of such
distribution.
(d)    The Carrying Value of all property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such property pursuant to Code
§ 734(b) (including any such adjustments pursuant to Treasury Regulations §
1.734-2(b)(1)), but only to the extent that such adjustments are taken into
account in determining Capital Accounts pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(m) and clause (g) of the definition of Profits or Losses or
Section 8.2(g); provided, however, that the Carrying Value of property shall not
be adjusted pursuant to this clause (d) to the extent that the Board reasonably
determines an adjustment pursuant to clause (b) is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (d).
(e)    If the Carrying Value of property has been determined or adjusted
pursuant to clauses (a), (b) or (d) of this definition, such Carrying Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such property for purposes of computing Profits, Losses, Simulated Depletion
and other items allocated pursuant to Article VIII and Article IX.
“Cash Dividend Rate” means ten percent (10%) per annum.
"Class A Preferred Unitholder" is defined in Section 2.6(f).

5



--------------------------------------------------------------------------------




“Class A Unitholder” is defined in Section 2.6(f).
"Class B Unitholder" is defined in Section 2.6(f).
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
Any reference herein to a specific section or sections of the Code shall be
deemed to include a reference to any corresponding provision of future Law.
"Company" is defined in the introductory paragraph.
"Company Opportunity" is defined in Section 5.9(c).
"Confidential Information" means information concerning the properties,
operations, business, trade secrets, technical know‑how and other non‑public
information and data of or relating to the Company, its properties and any
technical information with respect to any project of the Company.
"Controlled Affiliate" means, with respect to a Member, a privately-held entity
in which such Member owns 50% or more of the equity securities.
"Cumulative Assumed Tax Liability" means, with respect to any Member as of any
fiscal year, the product of (a) the U.S. federal taxable income (excluding
taxable income incurred in connection with (w) any income allocable to the Wells
Fargo member as a result of its investment in Class A Units or Class A Preferred
Units as described in Section 3.1(b)(ii), (x) an Initial Public Offering, (y) a
Liquidation Event or (z) the forfeiture or repurchase of Class B Units from such
Member or another Member) allocated by the Company to such Member in such fiscal
year and all prior fiscal years, less the U.S. federal taxable loss allocated by
the Company to such Member in such fiscal year and all prior fiscal years
(taking into account for purposes of clause (a), (i) items determined at the
Member level with respect to Oil and Gas Properties owned by the Company, as if
such items were allocated at the Company level and (ii) any applicable
limitations on the deductibility of capital losses); multiplied by (b) the
highest applicable U.S. federal and net effective state and local income tax
rate (taking into account the deductibility of state and local income taxes for
federal income tax purposes, and including any tax rate imposed on "net
investment income" by Code § 1411) applicable to an individual resident in the
State of Colorado with respect to the character of U.S. federal taxable income
or loss allocated by the Company to such Member (e.g., capital gains or losses,
dividends, ordinary income, etc.) during each applicable fiscal year.
"Depreciation" means, for each Allocation Period an amount equal to the
depreciation, amortization or other cost recovery deduction (excluding
depletion) allowable for U.S. federal income tax purposes with respect to
property for such Allocation Period, except that (a) with respect to any such
property the Carrying Value of which differs from its adjusted tax basis for
U.S. federal income tax purposes and which difference is being eliminated by use
of the "remedial method" pursuant to Treasury Regulations § 1.704-3(d),
Depreciation for such Allocation Period shall be the amount of book basis
recovered for such Allocation Period under the rules prescribed by Treasury
Regulations § 1.704-3(d)(2) and (b) with respect to any other such property the
Carrying Value of which differs from its adjusted tax basis at the beginning of
such Allocation Period, Depreciation

6



--------------------------------------------------------------------------------




shall be an amount which bears the same ratio to such beginning Carrying Value
as the U.S. federal income tax depreciation, amortization or other cost recovery
deduction for such Allocation Period bears to such beginning adjusted tax basis;
provided, however, that if the adjusted tax basis of any property at the
beginning of such Allocation Period is zero dollars ($0.00), Depreciation with
respect to such property shall be determined with reference to such beginning
value using any reasonable method selected by the Board.
"Dispose" (including the correlative terms "Disposed" or "Disposition") means
any sale, assignment, transfer, conveyance, gift, pledge, distribution,
hypothecation or other encumbrance or any other disposition or alienation,
whether voluntary, involuntary or by operation of law, and whether effected
directly, indirectly or by merger, consolidation, share exchange or similar
transaction.
"DLJ IV Parties" means DLJ Merchant Banking Partners IV, L.P., a Delaware
limited partnership, and Laram Holdings II, LLC, a Delaware limited liability
company, collectively.
"Dodd Frank Act" is defined in Section 11.8.
"Drag-Along Notice" is defined in Section 11.4.
"Dragged Member" means any Member, other than the Dragging Member(s), that
receives a Drag-Along Notice pursuant to Section 11.4.
"Dragging Member(s)" means, in connection with a Transfer of Units subject to
Section 11.4, Class A Unitholders representing 67% or greater of the outstanding
Class A Units, or any successor to such interests.
"Economic Risk of Loss" has the meaning set forth in Treasury Regulations §
1.752-2(a).
"Effective Date" is defined in the introductory paragraph.
"EnCap Parties" means EnCap Energy Capital Fund VI, L.P., a Texas limited
partnership, and EnCap VI-B Acquisitions, L.P., a Texas limited partnership,
collectively.
"Equity Owner" is defined in Section 11.3(c).
"Excess Distribution" is defined in Section 7.1(c)(ii).
"Existing Members" means the parties listed on Exhibit B.
“Family Member” means, when used with respect to a natural Person, such
individual’s (i) spouse; (ii) children (natural or by adoption and
stepchildren); (iii) children’s direct descendants; and (iv) parents, and
includes (x) a trust established by such individual for the sole benefit of such
individual or all or any of the individuals described in the immediately
preceding clauses (i) through (iv) or (y) an entity entirely owned by all or any
of the individuals described in the immediately preceding clauses (i) through
(iv).

7



--------------------------------------------------------------------------------




"First Amended LLC Agreement" is defined in Recital B.
“FLP” means, when used with respect to a natural Person, a “family limited
partnership” or “family limited liability company” established by such Person
for his benefit, and in which such Person is a general or limited partner, and
for the sole benefit of all or any of such Person’s Family Members.
"Grant Agreement" is defined in Section 14.1(b).
"Incentive Member" means Laramie Energy Employee Holdings, LLC, a Delaware
limited liability company (f/k/a Piceance Energy Employee Holdings, LLC).
"Independent Accountant" means Deloitte & Touche LLP, or another reputable
independent public accounting firm retained by the Company pursuant to this
Agreement.
"Independent Petroleum Engineer" means Netherland, Sewell and Associates, Inc.,
or another reputable independent petroleum engineer retained by the Company
pursuant to this Agreement.
“Initial Public Offering” means the first public offering of Units of the
Company.


"Investment Company" has the meaning set forth in the Investment Company Act.


"Investment Company Act" means the Investment Company Act of 1940, as the same
may be amended from time to time.
"Investor Parties" is defined in Section 5.10(a).
"IPO" is defined in Section 11.9.
"Laramie II" means Laramie Energy II, LLC, a Delaware limited liability company.
"Laramie II Assets" means the "Laramie Assets" as such term is defined in that
certain Contribution Agreement between Laramie II and Delta Petroleum
Corporation dated June 4, 2012.
"Law" or "Laws" means all applicable federal, state, tribal and local laws
(statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, restrictions and
other similar requirements, whether legislative, municipal, administrative or
judicial in nature.
"Lien" means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, charge, deposit arrangement, preference, priority, security
interest, option, right of first refusal or other transfer restriction or
encumbrance of any kind (including preferential purchase rights, conditional
sales agreements or other title retention agreements, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable Law of any jurisdiction to evidence any of the foregoing).

8



--------------------------------------------------------------------------------




“Liquidation Event” means the occurrence of any of the following: (i) a merger,
business combination, consolidation, sale or disposition of all or substantially
all of the assets of the Company, (ii) the Transfer, whether in a single
transaction or a series of related transactions, of all or substantially all of
the equity interests in the Company (by merger, exchange, consolidation or
otherwise), (iii) a voluntary or involuntary reorganization or the entry into
bankruptcy or insolvency proceedings and (iv) the winding up, dissolution or
liquidation of the Company.
“Liquidation Preference” shall mean, with respect to each Class A Preferred
Unit, $1,000 per Class A Preferred Unit plus any Accrued Dividends plus (without
duplication) any amounts added to the Liquidation Preference pursuant to Section
7.1(b)(ii) on such Class A Preferred Unit.
"Major Decision" is defined in Section 5.2.
"Member" means a Person designated as a Member of the Company on Exhibit A
attached hereto, a Person admitted to the Company as a Class B Unitholder
pursuant to a Grant Agreement, a Person admitted as an additional Member
pursuant to Section 2.6 and a Person admitted as a substituted Member pursuant
to Section 11.5.
"Member Equity Interest" is defined in Section 11.3(c).
"Membership Interest" means, with respect to any Member, (a) that Member's
status as a Member, (b) that Member's Capital Account and share of the Profits,
Losses and other items of income, gain, loss, deduction and credits of, and the
right to receive distributions (liquidating or otherwise) from, the Company
under the terms of this Agreement, (c) all other rights, benefits and privileges
enjoyed by that Member (under the Act or this Agreement) in its capacity as a
Member, including that Member's rights to vote, consent and approve those
matters described in this Agreement, and (d) all obligations, duties and
liabilities imposed on that Member under the Act or this Agreement in its
capacity as a Member. Membership Interests shall be denominated in Class A
Units, Class B Units and Class A Preferred Units.
"Mesa Assets" means the "Assets" as such term is defined in that certain
Purchase and Contribution Agreement between the Company and Mesa Member dated
July 31, 2015.
"Mesa Member" means Mesa Piceance LLC, a Delaware limited liability company.
"Non-Voting Units" is defined in Section 3.5(a).
"Notice of Additional Capital Contributions" means, with respect to any call for
additional Capital Contributions from the Members, a written notice from the
Board setting forth (a) the additional Capital Contribution required from each
Member, and (b) the date on which such additional Capital Contributions are
required to be made to the Company.
"Notice of Removal" is defined in Section 5.1(b)(iii).
"Observer" is defined in Section 5.1(b)(i).

9



--------------------------------------------------------------------------------




"Offered Interest" is defined in Section 11.3(a).
"Offered Price" is defined in Section 11.3(a).
"Offered Terms" is defined in Section 11.3(a).
"Oil and Gas Property" means any asset which constitutes "property" within the
meaning of Code § 614.
"Original Agreement" is defined in Recital B.
"Original Members" means Laramie II and Par.
“Outside Date” means the date that is six (6) years following the date of
issuance of the Class A Preferred Units.
"Other Investments" is defined in Section 5.10(a)(i).
"OXY Purchase and Sale Agreement" means that certain Purchase and Sale Agreement
between and among the Company, as Buyer, and OXY USA Inc, OXY USA WTP LP, YT
Ranch, LLC and Oxy Y-1, as Seller, dated December 17, 2015.
"Par" means Par Pacific Holdings, Inc., a Delaware corporation or Par Piceance
Energy Equity LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Par Petroleum Corporation.
"Par Assets" means the "Delta Assets" as such term is defined in that certain
Contribution Agreement between Laramie II and Delta Petroleum Corporation dated
June 4, 2012.
"Payout" is defined in Exhibit 7.1.
"Person" means a natural person, corporation, joint venture, partnership,
limited liability partnership, limited partnership, limited liability limited
partnership, limited liability company, trust, estate, business trust,
association, governmental authority or any other entity.
“PIK Amount” means an amount, determined with regard to each Class A Preferred
Unit for each calendar quarter in which the Board of Managers elects (or is
deemed to elect) to not pay the Quarterly Dividend Amount pursuant to Section
7.1(b)(ii), equal to the Liquidation Preference of such Class A Preferred Unit
multiplied by one fourth of the then-applicable PIK Dividend Rate. The PIK
Amount shall be deemed to include any Accrued Dividends with respect to the
relevant quarter outstanding at the time that the Liquidation Preference is so
increased.
“PIK Dividend Rate” means twelve percent (12%) per annum.
"PIK Election" is defined in Section 7.1(b)(ii).

10



--------------------------------------------------------------------------------




“Preferred Unit Side Letter Agreement” means that certain side letter agreement
dated as of February 22, 2016, among the Wells Fargo Member, Par and DLJ IV.
"Prior Unit Purchase Agreements" means (i) that certain Unit Purchase Agreement
dated as of March 9, 2015, by and among the Company, Laramie II, Par, Boswell
the Avista Parties, the Wells Fargo Member and the DLJ IV Parties and (ii) that
certain Unit Purchase Agreement dated July 31,2015, by and between the Company
and the Mesa Member.
"Profits" or "Losses" means, for each Allocation Period, an amount equal to the
Company’s taxable income or loss for such period, determined in accordance with
Code § 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code § 703(a)(1) shall be included
in taxable income or loss), with the following adjustments (without
duplication):
(a)    any income of the Company that is exempt from U.S. federal income tax and
not otherwise taken into account in computing Profits and Losses pursuant to
this definition of "Profits" and "Losses" shall be added to such taxable income
or loss;
(b)    any expenditures of the Company described in Code § 705(a)(2)(B) or
treated as Code § 705(a)(2)(B) expenditures pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Profits
or Losses pursuant to this definition of "Profits" and "Losses," shall be
subtracted from such taxable income or loss;
(c)    in the event the Carrying Value of any asset is adjusted pursuant to
clause (b) or clause (c) of the definition of Carrying Value, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Carrying Value of the asset) or an item of loss (if the adjustment decreases the
Carrying Value of the asset) from the disposition of such asset and shall,
except to the extent allocated pursuant to Section 8.2, be taken into account
for purposes of computing Profits or Losses;
(d)    gain or loss resulting from any disposition of property (other than Oil
and Gas Property) with respect to which gain or loss is recognized for U.S.
federal income tax purposes shall be computed by reference to the Carrying Value
of the property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Carrying Value;
(e)    gain resulting from any disposition of an Oil and Gas Property with
respect to which gain is recognized for U.S. federal income tax purposes shall
be treated as being equal to the corresponding Simulated Gain;
(f)    in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation;
(g)    to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code § 734(b) is required, pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Account
balances as a result of a distribution other than

11



--------------------------------------------------------------------------------




in liquidation of a Member’s interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or an item of loss (if the adjustment decreases such basis)
from the disposition of such asset and shall be taken into account for purposes
of computing Profits or Losses; and
(h)    any items that are allocated pursuant to Section 8.2 shall not be taken
into account in computing Profits and Losses, but the amounts of the items of
income, gain, loss or deduction available to be specially allocated pursuant to
Section 8.2 will be determined by applying rules analogous to those set forth in
clauses (a) through (g) above.
"Proposed Purchaser" means a Person or group of Persons that a Member proposes
as a purchaser of all or a portion of the Units of such Member.
"Proposing Member" is defined in Section 5.9(c).
“Quarterly Dividend Amount” means an amount determined with regard to each Class
A Preferred Unit for each calendar quarter beginning on the date of issuance of
such Class A Preferred Unit, equal to the Liquidation Preference of such Class A
Preferred Unit multiplied by one fourth of the then-applicable Cash Dividend
Rate.
“Quarterly Payment Date” means the final Business Day of each calendar quarter.
"Recalculation Event" is defined in Section 3.5(a).
"Redemption Date" is defined in Section 2.10(a).
“Removal Date” means the date that is two (2) years following the Outside Date.
"Replacement Managers" is defined in Section 5.1(b)(iii).
"Second Amended LLC Agreement" is defined in Recital D.
"Securities Act" means the Securities Act of 1933, as amended from time to time.
Any reference herein to a specific section or sections of the Securities Act
shall be deemed to include a reference to any corresponding provision of future
law.
"Sharing Ratio" means, when used with respect to a Class A Unitholder, Class A
Preferred Unitholder or Class B Unitholder (as applicable), a percentage, the
numerator of which is the number of issued and outstanding Class A Units, Class
A Preferred Units or Class B Units held by such Member, and the denominator of
which is the total number of issued and outstanding Units of such class, as
applicable.
"Sharing Percentage" is defined in Exhibit 7.1.
"Simulated Basis" means the Carrying Value of any Oil and Gas Property. The
Simulated Basis of each Oil and Gas Property shall be allocated to each Member
in accordance with such Member’s Capital Interest Percentage as of the time such
Oil and Gas Property is acquired by the

12



--------------------------------------------------------------------------------




Company (and any additions to such Simulated Basis resulting from expenditures
required to be capitalized in such Simulated Basis shall be allocated among the
Members in a manner designed to cause the Members’ proportionate shares of such
Simulated Basis to be in accordance with their Capital Interest Percentages as
determined at the time of any such additions), and shall be reallocated among
the Members in accordance with the Members’ Capital Interest Percentages as
determined immediately following the occurrence of an event giving rise to an
adjustment to the Carrying Values of the Company’s Oil and Gas Properties
pursuant to clause (b) of the definition of Carrying Value. Notwithstanding the
foregoing, to the extent permitted by the applicable Treasury Regulations, the
Board may elect to allocate Simulated Basis in a manner other than based upon
Capital Interest Percentages.
"Simulated Depletion" means, with respect to each Oil and Gas Property, a
depletion allowance computed in accordance with U.S. federal income tax
principles (as if the Simulated Basis of the property were its adjusted tax
basis) and in the manner specified in Treasury Regulations §
1.704-1(b)(2)(iv)(k)(2). For purposes of computing Simulated Depletion with
respect to any Oil and Gas Property, the Simulated Basis of such property shall
be deemed to be the Carrying Value of such property, and in no event shall such
allowance, in the aggregate, exceed such Simulated Basis.
"Simulated Gain" means the amount of gain realized from the sale or other
disposition of an Oil and Gas Property as calculated in Treasury Regulations §
1.704-1(b)(2)(iv)(k)(2).
"Simulated Loss" means the amount of loss realized from the sale or other
disposition of an Oil and Gas Property as calculated in Treasury Regulations §
1.704-1(b)(2)(iv)(k)(2).
"Tag-Along Notice" is defined in Section 11.3(a).
"Tagged Member" is defined in Section 11.3(a).
"Tagging Member" is defined in Section 11.3(a).
"Tax Distribution" means, with respect to any Member for any fiscal year, the
excess, if any, of (a) the Cumulative Assumed Tax Liability of such Member as of
such fiscal year, over (b) the amount of distributions made to such Member
pursuant to Sections 2.10, 7.1(b) and 7.1(c) during such fiscal year and all
prior fiscal years, plus the amount of distributions made to such Member
pursuant to Section 7.3 with respect to all prior fiscal years.
"Tax Distribution Date" means, with respect to each fiscal year, the first March
15 following the end of such fiscal year.
"Transfer" means, with respect to any asset, including Units or any portion
thereof, including any right to receive distributions from the Company or any
other economic interest in the Company, a sale, assignment, transfer,
distribution, conveyance, gift, exchange or other disposition of such asset,
whether such disposition be voluntary, involuntary or by merger, exchange,
consolidation or other operation of Law, including the following: (a) in the
case of an asset owned by a natural person, a transfer of such asset upon the
death of its owner, whether by will, intestate succession

13



--------------------------------------------------------------------------------




or otherwise, (b) in the case of an asset owned by a Person which is not a
natural person, a distribution of such asset, including in connection with the
dissolution, liquidation, winding up or termination of such Person (other than a
liquidation under a deemed termination solely for tax purposes), and (c) a
disposition in connection with, or in lieu of, a foreclosure of a Lien;
provided, however, a Transfer shall not include the creation of a Lien.
"Treasury Regulations" means the final or temporary regulations issued by the
Department of Treasury under the Code. Any reference herein to a specific
section or sections of the Treasury Regulations shall be deemed to include a
reference to any corresponding provision of future regulations under the Code.
"Unitholder" is defined in Section 2.6(e).
"Units" means Class A Units, Class B Units and Class A Preferred Units.
"Unit Purchase Agreement" means that Unit Purchase Agreement entered into
between and among the Company, the Wells Fargo Member, Par, the DLJ IV Parties,
and Webster dated February 22, 2016.
"Webster" means Steven A. Webster, an individual.
"Wells Fargo Member" means Wells Fargo Central Pacific Holdings, Inc., a
California corporation.


ARTICLE II.    
THE LIMITED LIABILITY COMPANY
2.1    Formation.
(a)    The Company was formed pursuant to the filing of the Certificate on May
10, 2012. The Members hereby unanimously adopt and approve the Certificate and
all actions taken in connection with the filing of the Certificate. Laramie II
shall have no further rights or obligations with respect to the Company that
arise because of its having formed the Company. The consent of Laramie II shall
be required for any amendment to this Section 2.1(a).
(b)    This Agreement amends and restates in its entirety the Amended Agreement.
(c)    The Members agree that the Company shall be governed by the terms and
conditions set forth in this Agreement. To the fullest extent permitted by the
Act, this Agreement shall control as to any conflict between this Agreement and
the Act or as to any matter provided for in this Agreement that is also provided
for in the Act.
2.2    Name. The name of the Company shall be Laramie Energy, LLC.

14



--------------------------------------------------------------------------------




2.3    Certificate of Formation. Laramie II caused a certificate of formation
that complies with the requirements of the Act to be properly filed with the
Delaware Secretary of State. Effective December 23, 2015, the Company's name was
changed from Piceance Energy, LLC to Laramie Energy, LLC. The proper officers of
the Company shall execute such further documents (including amendments to the
certificate of formation) and take such further action as shall be appropriate
or necessary to comply with the requirements of Law for the formation,
qualification or operation of a limited liability company in all states and
counties where the Company may conduct its business.
2.4    Registered Office and Agent; Principal Place of Business. The location of
the registered office of the Company and the Company's registered agent at such
address shall initially be 1401 Seventeenth Street, Suite 1400, Denver, Colorado
80202, and shall be subject to change as determined by the Board. The location
of the principal place of business of the Company shall be 1401 Seventeenth
Street, Suite 1400, Denver, Colorado 80202, or at such other location as the
Board may from time to time select.
2.5    Purpose. The business of the Company shall be to %3. acquire and own oil
and gas, surface real estate, and related assets (collectively, the "Assets"),
(b) operate the Assets, including the maintenance, operation, construction,
development and sale of the Assets, and (c) take such other actions and engage
in such other activities as may be reasonably necessary or desirable to pursue
or accomplish the foregoing (collectively, the "Business").
2.6    Classes of Units; Issuance of Additional Membership Interests.
(a)    The Company shall have three classes of Membership Interests: "Class A
Units" "Class A Preferred Units" and "Class B Units". For the avoidance of
doubt, the Class A Preferred Units shall not be deemed to be Class A Units for
any purpose of this Agreement.
(b)    As of the date hereof, there are 1,000,000 authorized Class A Units, of
which that certain number of Class A Units as set forth on Exhibit A have been
issued to the Class A Unitholders.
(c)    As of the date hereof, there are 15,000 authorized Class B Units. The
Company is hereby authorized to issue all of the Class B Units to Incentive
Member.
(d)    Upon the consummation of the transactions contemplated by the Unit
Purchase Agreement, there shall be 30,000 authorized Class A Preferred Units.
(e)    The Class A Units, the Class A Preferred Units and Class B Units shall be
uncertificated.
(f)    Each class of Membership Interests of the Company shall have the rights
and privileges accorded such class as are set forth in this Agreement. Members
that own Class A Units are herein sometimes called a "Class A Unitholder" or
collectively the "Class A Unitholders." Members that own Class A Preferred Units
are herein sometimes called a "Class A Preferred Unitholder" or collectively the
"Class A Preferred Unitholders." Members that own Class B Units are herein
sometimes called a "Class B Unitholder" or collectively the "Class B
Unitholders." The

15



--------------------------------------------------------------------------------




Class A Unitholders, Class A Preferred Unitholders and Class B Unitholders are
referred to herein each as a "Unitholder," and collectively as "Unitholders.
(g)    Class B Units repurchased by or forfeited to the Company that are not
reissued by the Company will be considered authorized but unissued, shall no
longer be outstanding and shall be disregarded for determining the aggregate
holdings of outstanding Class B Units.
(h)    Subject to the provisions of Sections 5.2(c) and 5.9 the Board may from
time to time (i) increase or decrease (but not below the total number of then
outstanding Units) the total number of Units that the Company is authorized to
issue and the number of Units constituting any class or series of Units, (ii)
authorize the issuance of additional classes or series of Units and fix and
determine the designation and the relative rights, preferences, privileges and
restrictions granted to or imposed on such additional classes and series of
Units (including the rights, preferences and privileges that are senior to or
have preference over the rights, preferences or privileges of any then
outstanding or authorized class or series of Units), and (iii) amend or restate
this Agreement as necessary to effect any or all of the foregoing. Additional
Units may be issued for such Capital Contributions as shall be approved in
accordance with Article III and Sections 5.2(c) and 5.9. If the issuance of
additional Units has been properly approved in accordance with this Agreement,
the Persons to whom such additional Units have been issued shall automatically
be admitted to the Company as Members with respect to such additional Units,
subject to the satisfaction or waiver of the requirements set forth in Sections
11.6 and 11.7.
2.7    The Members. The name, business address and number of Units of each
Member is set forth on Exhibit A attached hereto. Upon the admission of
additional or substituted Members in accordance with this Agreement, the Board
shall update Exhibit A attached hereto to reflect the then current ownership of
Units. Notwithstanding anything to the contrary herein, the update by the Board
of Exhibit A pursuant to this Section 2.7 shall not be considered an amendment
to this Agreement.
2.8    Voting. To the extent that the vote of Members may be required hereunder,
then each Class A Unitholder shall have one vote for each Class A Unit that it
holds in all matters subject to a vote of Members and the affirmative act of the
Members shall require the vote of at least 51% of the outstanding Class A Units.
The Class A Preferred Unitholders and the Class B Unitholders shall have no
right to vote (by virtue of their ownership of such Class A Preferred Units or
Class B Units) in any matters subject to a vote of the Members, unless required
pursuant to applicable law or as otherwise provided herein (including Section
5.11). Notwithstanding anything to the contrary in this Agreement or the Act,
the Members acknowledge and agree that the matters described in Section 5.1 and
Section 5.2 require the approval of the Board only and that no separate or
additional Member vote, consent or approval shall be required in order for the
Company to undertake such action.
2.9    Term. The Company shall have perpetual existence; provided, that the
Company shall be dissolved upon the occurrence of an event set forth in
Section 12.2.
2.10    Redemption of Class A Preferred Units.

16



--------------------------------------------------------------------------------




(a)    On or after the earliest to occur of (i) the Outside Date, or (ii) the
consummation of an Initial Public Offering (any of the foregoing, a “Redemption
Trigger”), the Company shall redeem in full in cash all, and not less than all,
of the Class A Preferred Units at a price per Class A Preferred Unit equal to
each such Class A Preferred Unit’s Liquidation Preference then in effect (the
date of the occurrence of such Redemption Trigger, the “Redemption Date”).
(b)    The Company at any time (or from time to time) may, in the sole
discretion of the Company, redeem all or a portion of the Class A Preferred
Units in cash at a price per unit equal to the then applicable Liquidation
Preference for each such Class A Preferred Unit, provided that any such optional
redemption by the Company shall be in respect of Class A Preferred Units with an
aggregate minimum original Liquidation Preference of $5,000,000 unless all of
the outstanding Class A Preferred Units are redeemed in connection with such
transaction.
(c)    If on the Redemption Date, all of the Class A Preferred Units are not
redeemed in full in cash by the Company, then until the date on which the Class
A Preferred Units are fully redeemed and the aggregate Liquidation Preference is
paid in full in cash, (i) all of the unredeemed Class A Preferred Units shall
remain outstanding and continue to have the rights, preferences and privileges
expressed herein, including the accrual and accumulation of dividends thereon as
provided in Section 7.1, and (ii) commencing on the Redemption Date, the Cash
Dividend Rate shall be increased by 5% per annum, which shall accumulate daily
as Accrued Dividends, and such rate shall increase by an additional 5% per annum
upon each anniversary of the Redemption Date until such time as the Class A
Preferred Units are redeemed in full in cash.
ARTICLE III.    
CAPITAL CONTRIBUTIONS
3.1    Capital Contributions.
(a)    The Existing Members have heretofore made the Capital Contributions to
the Company and received the Units, as provided in this Agreement and as set
forth in Exhibit B. Initial Capital Contributions of additional Members shall be
governed by Section 2.6.
(b)    No later than four (4) Business Days prior to the Closing of the
transactions contemplated under the OXY Purchase and Sale Agreement, each of the
below listed parties shall make Capital Contributions as follows, in accordance
with the Unit Purchase Agreement; provided, that, such Capital Contributions
shall be used by the Company solely for the transactions contemplated by the OXY
Purchase and Sale Agreement, and to the extent that the Closing does not occur
within 10 days following the date that such Capital Contributions are made, then
the Company shall reimburse the below Capital Contributions to the applicable
Members and the Members shall not hold such additional Class A Units and Class A
Preferred Units:

17



--------------------------------------------------------------------------------




(i)    Par agrees to make, or cause to be made, a cash Capital Contribution to
the Company in the amount of $55,000,000 in exchange for 153,631 Class A Units,
at a purchase price of $358 per Unit;
(ii)    The Wells Fargo Member agrees to make a cash Capital Contribution to the
Company in the amount of $30,000,000 in exchange for (A) 30,000 Class A
Preferred Units and (B) 12,992 Class A Units;
(iii)    Webster agrees to make, or cause to be made, a cash Capital
Contribution to the Company in the amount of $10,000,000 in exchange for 27,933
Class A Units, at a purchase price of $358 per Unit; and
(iv)    The DLJ IV Parties agree to make, or cause to be made, a cash Capital
Contribution to the Company in the amount of $5,000,000 in exchange for 13,966
Class A Units, at a purchase price of $358 per Unit.
(c)    Following the consummation of the transactions contemplated by the Unit
Purchase Agreement, as set forth in Section 3.1(b), each Member shall have made
the Capital Contributions to the Company and received the Units as set forth in
Exhibit A opposite such Member's name. All of the cash Capital Contribution
referenced above shall be by wire transfer of immediately available funds to a
Company account specified in writing by the Company.
3.2    Additional Capital Contributions.
(a)    The Company is obligated to offer Units to the Members on a pro rata
basis, based on the Members' Sharing Ratios, before offering Units to or
accepting an offer to purchase Units from any other Person. Upon determination
to seek additional Capital Contributions or upon a third party's offer to
purchase Units from the Company, the Board shall deliver to the Members a Notice
of Additional Capital Contributions at least thirty days in advance of the time
such additional Capital Contributions are required to be made to the Company.
The Notice of Additional Capital Contributions shall set forth the amount of
additional Capital Contributions sought, each Member's pro rata portion of such
amount, and the date by which such Capital Contribution is to be made. Each
Member shall notify the Board within 10 days after delivery of the Notice of
Additional Capital Contributions whether such Member elects to make its
applicable Capital Contribution. If a Member delivers notice to the Board that
it will not make the additional Capital Contribution or if the Member has not
indicated an intent to make the additional Capital Contribution by expiration of
the initial 10-day period from the delivery of the Notice of Additional
Contributions, the Board shall give the other Member written notice of the
uncommitted portion of the additional Capital Contribution sought and permit
such other Member an additional ten days to commit to pay the uncommitted
portion of the additional Capital Contributions. If the other Member declines or
fails to respond during the ten-day period, then the Board may, for the 90-day
period following such other Member's determination or failure to respond, offer
to other Persons the opportunity to make the remaining uncommitted Capital
Contribution, on the same terms as were available to the Members.
(b)    Any additional Capital Contribution that a Member is required or elects
to make shall be made to the Company in immediately available funds on or before
the date specified

18



--------------------------------------------------------------------------------




in the applicable notice (which date shall not be less than 30 days prior to the
delivery of such notice). As of the date hereof, no Member has any commitments
to make any future additional Capital Contributions.
(c)    The provisions of this Section 3.2 shall not apply in the context of the
sale of the Company or other comparable transaction.
3.3    No Third Party Right to Enforce. No Person other than a Member shall have
the right to enforce any obligation of a Member to contribute capital hereunder
and specifically no lender or other third party shall have any such rights.
3.4    Return of Contributions. No Member shall be entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of either
its Capital Account or its Capital Contributions. No unrepaid Capital
Contribution shall constitute a liability of the Company or any Member. A Member
is not required to contribute or to lend cash or property to the Company to
enable the Company to return any Member's Capital Contributions. The provisions
of this Section 3.4 shall not limit a Member's rights under Article XII.
3.5    BHCA Matters.
(i)    Any Unit in the Company that is (i) held for its own account by a BHC
Investor or by any affiliate (as defined in 12 U.S.C. Sec. 1841(k)) of such BHC
Investor that is itself a BHC Investor (a "BHC Affiliate"), and (ii) determined
in the aggregate to have voting rights with respect to a matter in excess of
four and 99/100 percent (4.99%) (or such greater percentage as may be permitted
under Section 4(c)(6) of the BHCA) of the voting rights of any Units pursuant to
the applicable provisions of this Agreement (such determination to be made
(A) at the time of admission of the BHC Investor or any of its BHC Affiliates to
the Company, (B) at the time of admission of any additional Member to, or
withdrawal of any Member from, the Company, or (C) at any other time when an
adjustment is made to the Members' proportionate ownership of Units or voting
rights attributable to such Units (each, a "Recalculation Event")), shall be
treated as "Non-Voting Units" except as provided below. In the event that the
Units of a BHC Investor and its BHC Affiliates are determined in the aggregate
to include Non-Voting Units, such BHC Investor and its BHC Affiliates may by
notice to the Company and the other Members allocate voting Units and Non-Voting
Units among themselves in such percentages as they may elect. Upon any
Recalculation Event, each Unit held by a BHC Investor and any of its BHC
Affiliates shall be recalculated, and only that portion of Units held by such
BHC Investor and any of its BHC Affiliates that is determined as of the date of
such Recalculation Event to have voting rights in excess of four and 99/100
percent (4.99%) with respect to a matter (or such greater percentage as may be
permitted under Section 4(c)(6) of the BHCA) of Units, excluding Non-Voting
Units as of such date, shall be Non-Voting Units.
(j)    Except as provided in this paragraph (b), Non-Voting Units (whether or
not subsequently Transferred in whole or in part to any other Person) shall not
be entitled to vote or consent with respect to any matter under this Agreement
or the Act, and shall be deemed to have waived any rights to vote or consent
with respect to such matters. Non-Voting Units shall not be counted as Units of
Members (either for purposes of determining the numerator or the denominator

19



--------------------------------------------------------------------------------




in any vote) for purposes of determining whether any vote required under this
Agreement has been approved by the requisite percentage in interest of the
Members; provided that a BHC Investor and its BHC Affiliates will be permitted
to vote their Non-Voting Units on (i) any proposal to dissolve or continue the
business of the Company (but not on the selection of any successor Board
Members, and each BHC Investor and its BHC Affiliates irrevocably waive their
right to vote any Non-Voting Units on the selection of successor Board Members
under the Act, which waiver shall be binding upon such BHC Investor and its BHC
Affiliates and any entities which succeed to their Units), and (ii) any matter
that would significantly and adversely affect the rights, preferences or limited
liability of such BHC Investor or its BHC Affiliates, such as modification of
the terms of its Units in relation to the Units of other Members, the making of
any distributions by the Company to any Member prior to making any required
distributions to other Members, and other matters as to which non-voting shares
are permitted to vote pursuant to 12 C.F.R. Sec. 225.2(q)(2), as in effect from
time to time. Except as provided by the immediately preceding sentence,
Non-Voting Units will not be counted (in either the numerator or the denominator
of Units entitled to vote on any matter) as Units held by any Member for
purposes of determining whether any vote or consent required has been approved
under this Agreement or given by the requisite percentage in interest of the
Members. Except as provided in this paragraph (b), Non-Voting Units will be
identical in all respects to all other Units of the same class or series.
(k)    Notwithstanding the foregoing, a BHC Investor may elect not to be
governed by this Section 3.5(c) by giving written notice to the Company and each
of the other Members stating that, as a result of a change in Law applicable to
such BHC Investor or pursuant to such BHC Investor's reliance on Section 4(k) of
the BHCA or otherwise, the BHC Investor and its BHC Affiliates are not
prohibited from acquiring or controlling more than four and 99/100 percent
(4.99%) of the voting Units held by the Members (or such greater percentage as
may be permitted by Section 4(c)(6) of the BHCA), in which case the amount of
the Units held by such BHC Investor and its BHC Affiliates specified in such
notice to be subject to this provision shall be voting Units. Any such election
by a BHC Investor may be rescinded at any time by written notice to the Company
and each of the other Members, provided that any such rescission shall be
irrevocable.
(l)    The Company shall notify any BHC Investor as soon as reasonably
practicable after a Recalculation Event of the voting rights of the Units of
such BHC Investor and its BHC Affiliates, after giving effect to such event, as
a percentage of the aggregate voting rights of Units of the Members pursuant to
the applicable provisions of this Agreement.
ARTICLE IV.    
REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    General Representations and Warranties. Each Member represents and
warrants to the Board, the other Members and the Company as follows:
(d)    It is the type of legal entity, as applicable, specified in Exhibit A of
this Agreement, duly organized and in good standing under the laws of the
jurisdiction of its organization and is qualified to do business and is in good
standing in those jurisdictions where necessary to carry out the purposes of
this Agreement;

20



--------------------------------------------------------------------------------




(e)    The execution, delivery and performance by it of this Agreement and all
transactions contemplated herein are within its entity powers and have been duly
authorized by all necessary entity actions;
(f)    This Agreement constitutes its valid and binding obligation, enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity; and
(g)    The execution, delivery and performance by it of this Agreement will not
conflict with, result in a breach of or constitute a default under any of the
terms, conditions or provisions of %4. any applicable Law, %4. its governing
documents, or %4. any agreement or arrangement to which it or any of its
Affiliates is a party or which is binding upon it or any of its Affiliates or
any of its or their assets.
4.2    Conflict and Tax Representations. Each Member represents and warrants to
the other Members and the Company as follows:
(a)    Such Member has been advised that %4. a conflict of interest exists among
the Members' individual interests, %4. this Agreement has tax consequences and
%4. it should seek independent counsel in connection with the execution of this
Agreement;
(b)    Such Member has had the opportunity to seek independent counsel and
independent tax advice prior to the execution of this Agreement and no Person
has made any representation of any kind to it regarding the tax consequences of
this Agreement; and
(c)    This Agreement and the language used in this Agreement are the product of
all parties' efforts and each party hereby irrevocably waives the benefit of any
rule of contract construction which disfavors the drafter of an agreement.
4.3    Investment Representations and Warranties. In acquiring an interest in
the Company, each Member represents and warrants to the other Members and the
Company that it is acquiring such interest for its own account for investment
and not with a view to its sale or distribution. Each Member recognizes that
investments such as those contemplated by this Agreement are speculative and
involve substantial risk. Each Member further represents and warrants that the
Board and the other Members have not made any guaranty or representation upon
which it has relied concerning the possibility or probability of profit or loss
as a result of its acquisition of an interest in the Company.
4.4    Survival. The representations and warranties set forth in this Article IV
shall survive the execution and delivery of this Agreement and any documents of
Transfer provided under this Agreement.
ARTICLE V.    
COMPANY MANAGEMENT

21



--------------------------------------------------------------------------------




5.1    Board of Managers.
(d)    Establishment; Powers. A committee of individuals shall, unless otherwise
restricted by Law or this Agreement, be delegated with responsibility for Member
actions, shall approve all Major Decisions of the Company and other actions
requiring Board approval hereunder and shall generally direct the management of
the Company, subject to the authority granted to the officers of the Company,
and exercise the powers of the Company (this committee is referred to as the
"Board" or the "Board of Managers" and the individuals appointed to the Board
are referred to as the "Board Members"). Except for situations in which the
approval of the Members is required by this Agreement or by nonwaivable
provisions of applicable law, decisions on behalf of the Members shall be made
by the Board.
(e)    Designation.
(i)    The number of Board Members shall be six (6). Subject to clause (iii)
below, Laramie II shall be entitled to appoint four (4) Board Members, one of
whom shall be the Chief Executive Officer of Laramie II, and Par Piceance Equity
LLC shall be entitled to appoint two (2) Board Members. Members can remove and
replace their Board Member designees at any time, in their sole discretion.
Notwithstanding the above, the Wells Fargo Member and the Mesa Member shall each
be entitled to appoint one non-voting observer to attend the meetings of the
Board (the "Observers"); provided, that the Mesa Member observer must be an
employee, officer or member of Energy Trust Capital III LLC, the general partner
of Energy Trust Partners III LP ("Energy Trust"); and provided further, that the
Board, due to circumstances as determined by the Board, may hold a special
meeting without providing notice to the Observers. The Board shall have the
right (in its sole discretion) to exclude an Observer from all or any portion of
a meeting of the Board. In no event shall the failure to notify the Observers of
a meeting of the Board, or the lack of attendance by an Observer at a meeting of
the Board, invalidate any action taken by the Board at such meeting.
(ii)    Board Members shall be natural persons, but Board Members need not be
residents of Delaware or Members of the Company.
(iii)    If the Company fails to redeem the Class A Preferred Units in whole in
cash on or before the Removal Date, then for so long as the Class A Preferred
Units remain outstanding (x) the Class A Preferred Unitholders representing a
majority of the outstanding Class A Preferred Units may (in addition to all
other remedies that may be available to it herein, at Law or in equity, or
otherwise, and notwithstanding anything to the contrary set forth in Section
6.1) in their sole discretion, remove three of the Managers appointed by Laramie
II and one of the Managers appointed by Par Piceance Equity LLC as Managers of
the Company by submitting a notice of removal to the Company (the “Notice of
Removal”), and (y) the Class A Preferred Unitholders representing a majority of
the outstanding Class A Preferred Units shall be entitled to nominate and
appoint four Managers (such new Managers being the “Replacement Managers”). The
removal of the Manager designated in the Notice of Removal shall be effective
and occur automatically upon receipt by the Company of the Notice of Removal.

22



--------------------------------------------------------------------------------




(f)    Vacancies. If a Member fails to appoint a Board Member within thirty days
of a vacancy arising, a successor shall be elected to hold office by a majority
of Board Members then in office, regardless of whether a quorum exists, or at a
special meeting of the Members if there are no Board Members remaining.
(g)    Resignation. A Board Member may resign at any time by giving written
notice to that effect to the Board. Any such resignation shall take effect at
the time of the receipt of that notice or any later effective time specified in
that notice; and, unless otherwise specified in that notice, the acceptance of
the resignation shall not be necessary to make it effective.
(h)    Meetings of the Board. The Board shall meet at such time as the Board may
designate at the principal office of the Company or such other place as may be
unanimously approved by the Board. Meetings of the Board shall be held on the
call of any Member holding at least 10% of all Class A Units on a fully diluted
basis. All meetings of the Board shall be held upon at least three Business
Days' written notice to the Board Members, or upon such shorter notice as may be
approved by all of the Board Members. Any Board Member may waive such notice. A
record shall be maintained of each meeting of the Board.
(i)    Conduct of Meetings. Any meeting of the Board Members may be held in
person and by means of a conference, telephone or similar communication
equipment by means of which all Board Members and other individuals
participating in the meeting can hear each other, and such telephone or similar
participation in a meeting shall constitute presence in person at the meeting.
(ii)    Quorum. Four of the Board Members then in office shall constitute a
quorum of the Board for purposes of conducting business. At all times when the
Board is conducting business at a meeting of the Board, a quorum of the Board
must be present at such meeting. If a quorum shall not be present at any meeting
of the Board, then the Board Members present at the meeting may adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present.
(iii)    Voting. Any decisions to be made by the Board must be approved by the
affirmative vote of a majority of the Board Members then serving on the Board,
subject to any requirement of a greater vote under the Act or pursuant to this
Agreement. Board Members may vote in person or by proxy executed in writing
before the time of the meeting.
(iv)    Attendance and Waiver of Notice. Attendance of a Board Member at any
meeting shall constitute a waiver of notice of such meeting, except where a
Board Member attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened. Neither the business to be transacted at, nor the purpose
of, any meeting of the Board need be specified in the notice or waiver of notice
of such meeting.
(v)    Actions Without a Meeting. Notwithstanding any provision contained in
this Agreement, any action of the Board may be taken by written consent without

23



--------------------------------------------------------------------------------




a meeting if (A) the action is evidenced by written consent signed by a
sufficient number of Board Members to approve the action at a meeting, and (ii)
the Board Members are given three (3) Business Days advance written notice prior
to such action being taken by written consent. Any such action taken by the
Board without a meeting shall be promptly provided to the Board Members and all
Members.
(i)    Compensation of Board Members. No Board Member shall be entitled to
receive compensation or expense reimbursement from the Company for his or her
services as a Board Member. Nothing contained in this Agreement shall be
construed to preclude a Board Member from serving the Company in any other
capacity.
(j)    Chairman of the Board. Laramie II's Chief Executive Officer shall serve
as the initial Chairman of the Board. The chairman, in his or her capacity as
the chairman of the Board, shall not have any of the rights or powers of an
officer of the Company or any special voting rights (except to the extent that
the chairman is also an officer).
(k)    Minutes. Minutes of all meetings of the Board shall be kept and
distributed to each Member and each Board Member as soon as reasonably
practicable following each meeting. If no objection is raised in writing
following receipt of minutes or in any event at the next meeting of the Board,
then such minutes shall be deemed to be accurate and shall be binding on the
Board Members and the Company with respect to the matters dealt with therein.
5.2    Major Decisions. Subject to Section 5.11, no Member, Board Member,
officer, employee, agent or representative of the Company shall have any
authority to bind or take any action on behalf of the Company with respect to
any Major Decision unless such Major Decision has been unanimously approved by
the Board, provided that following the delivery of a Notice of Removal and the
appointment of Replacement Managers pursuant to Section 5.1(b)(iii) above, only
the approval of the four Replacement Managers shall be required for any Major
Decision. Each of the following matters or actions by the Company shall
constitute a "Major Decision":
(a)    incurring any borrowings of any kind, including capital leases, or the
issuance or restructuring of any debt of the Company or causing the Company to
guaranty indebtedness, other than (i) the Bank Revolving Credit Facility, (ii)
purchase money indebtedness up to $5,000,000 and (iii) unsecured trade
indebtedness in an aggregate not to exceed $15,000,000;
(b)    assuming or guaranteeing the performance of any obligation outside the
ordinary course of business greater than $1,000,000;
(c)    adding a new class of securities or increasing or decreasing the
outstanding ownership of the Company or otherwise requiring additional Capital
Contributions;
(d)    admitting additional Members except pursuant to a Capital Contribution as
described in Article III;
(e)    abandoning or selling assets with a value of $10,000,000 or greater in
one transaction or a series of related transactions; except that a sale for cash
of substantially all of the

24



--------------------------------------------------------------------------------




Company's assets to an unaffiliated third party, and where no additional
material benefits are received by Laramie II in connection therewith, shall not
require unanimous approval and may be completed with majority Board approval;
(f)    acquiring new assets with a value in excess of $25,000,000;
(g)    committing to a Company Opportunity as described in Section 5.9;
(h)    forming or joining a joint venture (excepting customary oil and gas
industry exploration and development agreements, to the extent not otherwise
prohibited by this Section 5.2) or subsidiary, or merging or consolidating with
another entity;
(i)    compromising or settling a lawsuit brought by or against the Company or
confess judgment against the Company for amounts in excess of $1,000,000;
(j)    entering into a material contract with, making any loan to, advancing
payments to, redeeming or repurchasing Units from or authorizing any dividend or
distributions to, Members, except for distributions pursuant to either Section
7.1(b) or Section 7.3;
(k)    the liquidation, dissolution, or winding up of the Company; or
reorganizing or recapitalizing the Company;
(l)    amending or repealing this Agreement;
(m)    filing a voluntary petition for bankruptcy, seeking a receiver, making an
assignment for the benefit of its creditors, making an admission in writing of
Company's inability to pay its debts;
(n)    requiring the Members to make any Capital Contributions in addition to
those required under Article III;
(o)    changing the Company's principal outside accounting firm;
(p)    making any loans to any person outside the ordinary course of business;
(q)    authorizing or issuing any Class B Units or other incentive equity
interests in the Company or its subsidiaries;
(r)    taking, or refraining from taking, any action that would result in the
Company not being classified as a partnership for federal or applicable state
tax income purposes; and
(s)    transactions, agreements, contracts and undertakings with any Member's
Affiliates.
5.3    Additional Board Activities.

25



--------------------------------------------------------------------------------




(m)    The Company's quarterly budgets and any quarterly capital expenses for
individual or a group of related items not included in the quarterly budget in
excess of $1,000,000 shall be approved by the Board at a meeting of the Board,
and not by written consent.
(n)    Any hedging activities beyond those expressly required by the Bank
Revolving Credit Facility shall be approved by the Board at a meeting by the
Board, and not by written consent.
5.4    Duties of Board Members and Officers.
(a)    Each Board Member and each officer of the Company shall carry out his or
its duties in good faith in a manner reasonably believed to be in the best
interests of the Company. Each Board Member and each officer shall devote such
time to the business and affairs of the Company as he or it may determine, in
his or its reasonable discretion, is necessary for the efficient carrying on of
the Company's business. To the extent permitted by the Act, neither any Board
Member nor any Company officer shall have any fiduciary duties to the Company,
and, subject to the preceding sentence, the Board Members' and officers' duties
and liabilities are restricted by the provisions of this Agreement to the extent
that any such provisions restrict the duties and liabilities of the Board
Members and officers otherwise existing at law or in equity.
(b)    Notwithstanding anything in this Agreement or in the Act to the contrary,
but subject to Section 5.4(a), a person, in performing his duties and
obligations as a Board Member under this Agreement, shall be entitled to act or
omit to act at the direction of the Member(s) that designated such person to
serve on the Board of Managers, considering only such factors, including the
separate interests of the designating Member(s), as such Board Member or
Member(s) choose to consider, and any action of a Board Member or failure to
act, taken or omitted in good faith reliance on the foregoing provisions shall
not, as between the Company and the other Member(s), on the one hand, and the
Board Member or Member(s) designating such Board Member, on the other hand,
constitute a breach of any duty (including any fiduciary or other similar duty,
to the extent such exists under the Act or any other applicable law, rule or
regulation) on the part of such Board Member or Member(s) to the Company or any
other Board Member or Member of the Company.
(c)    The Members (and the Members on behalf of the Company) hereby:
(i)    agree that (A) the terms of this Section 5.4, to the extent that they
modify or limit a duty or other obligation, if any, that a Board Member may have
to the Company or any another Member under the Act or other applicable law, rule
or regulation, are reasonable in form, scope and content; and (B) the terms of
this Section shall control to the fullest extent possible if it is in conflict
with a duty, if any, that a Board Member may have to the Company or another
Member, under the Act or any other applicable law, rule or regulation; and
(ii)    waive any duty or other obligation, if any, that a Member may have to
the Company or another Member, pursuant to the Act or any other applicable law,
rule or regulation, to the extent necessary to give effect to the terms of this
Section 5.4.

26



--------------------------------------------------------------------------------




(d)    The Members, on behalf of the Company, acknowledge, affirm and agree that
(i) the Members would not be willing to make an investment in the Company, and
no person designated by any of the Members to serve on the Board of Managers
would be willing to so serve, in the absence of this Section 5.4, and (ii) they
have reviewed and understand the provisions of §§18-1101(b) and (c) of the Act.
5.5    Reliance by Third Parties. No third party dealing with the Company shall
be required to ascertain whether any Company officer or any person expressly
authorized by the Board is acting in accordance with the provisions of this
Agreement. All third parties may rely on a document executed by the Board or by
any Company officer or by any person authorized in writing by the Board as
binding on the Company. The foregoing provisions shall not apply to third
parties who are Affiliates or family members of any such Person executing any
such document. If any Board Member, any Member, any officer or other Person acts
without authority, such action shall not be binding on the Company and such
Person shall be liable to the Members for any damages arising out of its
unauthorized actions.
5.6    Information Relating to the Company. Upon request, the Company shall
supply to a Member any information required to be available to the Members under
the Act.
5.7    Exculpation and Indemnification; Litigation.
(d)    In carrying out their respective duties hereunder, the Board Members and
the Company officers shall not be liable to the Company nor to any Member for
their good faith actions, or failure to act, nor for any errors of judgment, nor
for any act or omission believed in good faith to be within the scope of
authority conferred by this Agreement, but shall be liable for fraud, willful
misconduct or gross negligence in the performance of their respective duties
under this Agreement.
(e)    To the extent the Board Members or the Company officers have duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any Member, the Board Members or the officers acting under this Agreement
shall not be liable to the Company or to any Member for such Person's good faith
reliance on the provisions of this Agreement, the records of the Company, and
such information, opinions, reports or statements presented to the Company by
any of the Company's other officers or employees, or by any other Person as to
matters such Board Member or any such officer reasonably believes are within
such other Person's professional or expert competence and who has been selected
with reasonable care by or on behalf of the Company. The preceding sentence
shall in no way limit any Person's right to rely on information to the extent
provided in Section 18-406 of the Act. No Board Member or officer of the
Company, or any combination of the foregoing, shall be personally liable under
any judgment of a court, or in any other manner, for any debt, obligation or
liability of the Company, whether that liability or obligation arises in
contract, tort or otherwise, solely by reason of being a Board Member or officer
of the Company or any combination of the foregoing.
(f)    Subject to the limitations of the Act, the Company shall indemnify,
defend, save and hold harmless the Board Members and the Company officers from
and against third party claims arising as a result of any act or omission of
such Board Members or any such officer believed

27



--------------------------------------------------------------------------------




in good faith to be within the scope of authority conferred in accordance with
this Agreement, except for fraud, willful misconduct, gross negligence or a
finding of liability to the Company. In all cases, indemnification shall be
provided only out of and to the extent of the net assets of the Company and no
Member shall have any personal liability whatsoever on account thereof.
Notwithstanding the foregoing, the Company's indemnification of the Board
Members and Company officers as to third party claims shall be only with respect
to such loss, liability or damage that is not otherwise compensated by insurance
carried for the benefit of the Company.
(g)    The Board has the right to control the defense of any litigation or other
government proceeding in which the Company is involved. The Board shall promptly
provide (or cause to be provided) to a Member any information regarding any such
litigation or proceeding such Member may reasonably request, at the expense of
such Member, and shall reasonably cooperate with the Members in connection with
the defense of any such litigation or proceeding.
(h)    The Company shall reimburse the reasonable expenses of any Member, Board
Member, officer or any of their officers or employees that are required to
appear as a witness in litigation or any other government proceeding because of
or relating to their service to or relationship with the Company.
(i)    The Company shall purchase and maintain (i) a directors' and officers'
insurance policy covering the Board Members and others serving at the request of
the Company or its Board; (ii) property and casualty insurance for the Company's
assets; and (iii) liability insurance at coverage levels as set forth in
Schedule 5.8(f).
(j)    If any provision of this Section 5.7 (or any portion thereof) or the
application of any such provision (or any portion thereof) to any Person or
circumstance shall be held invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the Company's indemnification and exculpation to all other Persons and
circumstances to the greatest extent permissible by Law or the enforceability of
such provision in any other jurisdiction.
5.8    Officers.
(a)    The Board of Managers may, from time to time, designate one or more
persons to be officers of the Company. No officer need be a resident of the
State of Delaware or a Member. Any such officers so designated shall have such
authority and perform such duties as the Board of Managers may, from time to
time, delegate to them. The Board of Managers may assign titles to particular
officers. Unless the Board of Managers decides otherwise, if the title is one
commonly used for officers of a business corporation formed under the Delaware
General Corporate Law (or any successor statute), the assignment of such title
shall constitute the delegation to such officer of the authority and duties that
are normally associated with that office, subject to any specific delegation of
authority and duties made to such officer by the Board of Managers pursuant to
this Section 5.8 and the other terms and provisions hereof. Each officer shall
hold office until his successor shall be duly designated and shall qualify or
until his death or until he shall resign or shall have been removed in the
manner hereinafter provided. Any number of offices may be held by the same
person. The salaries or other compensation, if any, of the officers of the
Company shall be fixed from time to time by the Board of Managers.

28



--------------------------------------------------------------------------------




(b)    Any officer may resign as such at any time. Such resignation shall be
made in writing and shall take effect at the time specified therein or, if no
time be specified, at the time of its receipt by the Board of Managers. The
acceptance of a resignation shall not be necessary to make it effective, unless
expressly so provided in the resignation. Any officer may be removed as such,
either with or without cause, by the Board of Managers; provided, however, that
such removal shall be without prejudice to the contract rights, if any, of the
person so removed. Designation of an officer shall not of itself create contract
rights. Any vacancy occurring in any office of the Company may be filled by the
Board of Managers.
5.9    Company Opportunities; Conflicts.
(a)    No Member shall have any ownership in Company property in such Member's
individual name.
(b)    The Original Members and any Controlled Affiliate of either Original
Member, shall not separately own any oil and gas or real estate assets within
Garfield, Mesa and Rio Blanco Counties, Colorado (the "AMI"), except as provided
in this Section 5.9.
(c)    The Board Members or either Original Member, on behalf of the Company (a
"Proposing Member"), may analyze, review and investigate any opportunity for the
acquisition of %4. interests in acquisition, leasing, exploration or development
of oil and gas assets within the AMI, and %4. equity interests in any Person
that, directly or indirectly, owns or engages in any of the foregoing (any such
opportunities, a "Company Opportunity"); provided, however, that except as
provided in this Section 5.9, no Original Member nor any Affiliate of an
Original Member shall directly or indirectly through any other Person acquire or
undertake, or compete with the Company for the acquisition of (or assist any
third party in any such acquisition, undertaking or competition), any Company
Opportunity until such Company Opportunity has been voted upon and rejected by
the Board. The Proposing Member shall present relevant details regarding the
Company Opportunity (including a narrative description, financial projections to
the extent available, a financing plan and other information deemed necessary to
allow a diligent review), and the Board shall promptly vote about the Company
Opportunity, with a unanimous vote of the Board (other than Board Members
representing the Proposing Member) determining whether the Company will take the
Company Opportunity. Failure of the Board to take action on a Company
Opportunity within 20 days after presentation of the relevant details to the
Board shall be deemed rejection of such Company Opportunity. By the end of such
20-day period, the non-Proposing Member shall notify the Proposing Member and
the Company in writing as to whether or not it desires the Company to pursue the
Company Opportunity. If the non-Proposing Member indicates in such notice that
it desires the Company to pursue the Company Opportunity, such Company
Opportunity will be deemed to be accepted by the Board. Any failure to provide
such notice shall be deemed to be a rejection of such Company Opportunity. Upon
rejection of a Company Opportunity, the Proposing Member shall be permitted to
pursue such Company Opportunity for its own account.
(d)    The Board will consider the related Capital Contributions associated with
the Company Opportunity, and the Members shall be required to make the
associated Capital Contributions for any Company Opportunity approved by the
Board. Notwithstanding the foregoing, nothing in this Section 5.9 (i) shall
prevent any Member from pursuing opportunities

29



--------------------------------------------------------------------------------




outside the AMI, (ii) is intended to restrict any Board Member or, subject to
Sections 5.9(b) and (c), the Board Member's Affiliates (other than the Original
Members) from pursuing an opportunity or (iii) is intended to limit or modify
the terms and provisions of Section 5.10 in respect of the Investor Parties.
5.10    Other Investments of Investor Parties; Waiver of Conflicts of Interest.
(a)    Notwithstanding anything contained herein or in Section 5.9 to the
contrary, each Member acknowledges and affirms that the members of Laramie II,
the stockholders of Par, the Avista Parties, the DLJ IV Parties, the Wells Fargo
Member, Boswell, the members of the Mesa Member and Webster (the "Investor
Parties"):
(i)    (A) have participated (directly or indirectly) and will continue to
participate (directly or indirectly) in venture capital and other direct
investments in corporations, joint ventures, limited liability companies and
other entities ("Other Investments"), including Other Investments engaged in
various aspects of the U.S. and Canadian "upstream" and "midstream" oil and gas
business that may, are or will be competitive with the Company's business or
that could be suitable for the Company, (B) have interests in, participate with,
aid and maintain seats on the board of directors or similar governing bodies of,
Other Investments, and (C) may develop or become aware of business opportunities
for Other Investments; and
(ii)    may or will, as a result of or arising from the matters referenced in
clause (i) above, the nature of the Investor Parties' businesses and other
factors, have conflicts of interest or potential conflicts of interest.
(b)    Notwithstanding anything contained herein or in Section 5.9 to the
contrary, the Members, and the Members on behalf of the Company expressly
(x) waive any such conflicts of interest or potential conflicts of interest and
agree that no Investor Party shall have any liability to any Member or any
Affiliate thereof, or the Company with respect to such conflicts of interest or
potential conflicts of interest and (y) acknowledge and agree that the Investor
Parties and their respective representatives will not have any duty to disclose
to the Company, any other Member or the Board of Managers any such business
opportunities, whether or not competitive with the Company's business and
whether or not the Company might be interested in such business opportunity for
itself; provided, however, that the foregoing shall not be construed to permit
any breach of Section 15.3. The Members (and the Members on behalf of the
Company) also acknowledge that the Investor Parties and their representatives
have duties not to disclose confidential information of or related to the Other
Investments.
(c)    The Members (and the Members on behalf of the Company) hereby:
(i)    agree that (A) the terms of this Section 5.10, to the extent that they
modify or limit any duty of loyalty or other similar obligation, if any, that an
Investor Party may have to the Company or another Member under the Act or other
applicable law, rule or regulation, are reasonable in form, scope and content;
and (B) the terms of this Section 5.10 shall control to the fullest extent
possible if it is in conflict with any duty of loyalty or

30



--------------------------------------------------------------------------------




similar obligation, if any, that an Investor Party may have to the Company or
another Member, the Act or any other applicable law, rule or regulation; and
(ii)    waive any duty of loyalty or other similar obligation, if any, that an
Investor Party may have to the Company or another Member, pursuant to the Act or
any other applicable law, rule or regulation, to the extent necessary to give
effect to the terms of this Section 5.10.
(d)    Whenever in this Agreement a Member or any representative thereof is
permitted or required to make a decision (a) in its "sole discretion" or
"discretion" or under a grant of similar authority or latitude, the Member shall
be entitled to consider only such interests and factors as it desires, including
its own interests, and shall have no duty or obligation to give any
consideration to any interests of or factors affecting the Company or any other
Member, or (b) in its "good faith" or under another expressed standard, a Member
shall act under such express standard and shall not be subject to any other or
different standard imposed by this Agreement or any other agreement contemplated
herein or by relevant provisions of law or in equity or otherwise. Nothing in
this Section 5.10(d) shall limit the duties provided for in Section 5.4(a).
5.11    Class A Consents. Notwithstanding anything to the contrary in this
Agreement, in no event shall the Company or any of its Subsidiaries (or any
Board Member, officer, employee, agent or representative of the Company or its
Subsidiaries) take any of the following actions unless such action has been
consented to in writing by (i) Members in their sole discretion representing at
least two-thirds of the Class A Preferred Units, in the case of clauses (a),
(c), (e), (f), (g), and (h) below and clause (i) below to the extent it pertains
to any of the preceding clauses (a), (c), (e), (f), (g) and (h), and (ii)
Members in their sole discretion representing at least two-thirds of the Class A
Units, in the instances of clauses (b) and (d) below and clause (i) to the
extent it pertains to either (clause (b) or clause (d)):
(a)    amend this Agreement, the Certificate or any other organizational
document of the Company or any of its Subsidiaries in any manner that adversely
or disproportionally affects the rights, preferences, privileges or power of the
Class A Preferred Units;
(b)    amend this Agreement, the Certificate or any other organizational
document of the Company or any of its Subsidiaries in any manner that adversely
or disproportionally affects the rights, preferences, privileges or power of the
Class A Units;
(c)    issue or create any equity or other securities that have rights,
preferences or privileges with respect to distributions or dividends superior to
or on parity with the Class A Preferred Units;
(d)    issue or create any equity or other securities that have rights,
preferences or privileges with respect to distributions or dividends superior to
or on parity with the Class A Units;
(e)    file a voluntary petition for bankruptcy, seeking a receiver, making an
assignment for the benefit of its creditors, making an admission in writing of
Company's inability to pay its debts;

31



--------------------------------------------------------------------------------




(f)    repurchase, redeem or make any payment in respect of any Units other than
the Class A Preferred Units, provided that no consent shall be necessary to pay
any Tax Distributions;
(g)    incur any indebtedness of any kind, including capital leases, or the
issuance or restructuring of any debt of the Company or causing the Company to
guaranty indebtedness, other than indebtedness incurred pursuant to a reserve
based revolving credit facility provided by commercial banks with borrowing
availability subject to a conforming borrowing base determined in accordance
with customary oil and gas lending criteria and subject to periodic
redetermination and adjustment (including, for the avoidance of doubt, the Bank
Revolving Credit Facility as in effect on the date of the issuance of the Class
A Preferred Units);
(h)    enter into transactions, agreements, contracts and undertakings with any
Member's Affiliates, unless the terms of such transaction, agreement, contract
or undertaking are on terms no less favorable to the Company and its
Subsidiaries than a similar transaction negotiated on an arm’s-length basis with
a unaffiliated third party; or
(i)    agree to take any of the foregoing actions or take any other action that
would have the effect (directly or indirectly) of circumventing the rights of
the Class A Preferred Unitholders or the Class A Unitholders as applicable
provided by this Section 5.11.
In the event that the Company or any of its Subsidiaries (or any Board Member,
officer, employee, agent or representative of the Company or its Subsidiaries)
take any action that violates this Section 5.11, then in addition to any other
rights and remedies that the Class A Preferred Unitholders and the Class A
Unitholders may have (whether hereunder or under applicable Law), commencing as
of the date of such violation the Cash Dividend Rate shall be increased by 5%
per annum, which shall accumulate daily as Accrued Dividends, and such rate
shall increase by an additional 5% per annum upon each anniversary of the date
of such violation until the earlier of (i) the date on which the Class A
Preferred Units are redeemed in whole in cash or (ii) Members representing at
least two-thirds of the Class A Preferred Units (and in the case of clauses (a)
(b) and (g), at least two-thirds of the Class A Units) have waived such
violation.
ARTICLE VI.    
MEMBERS
6.1    Limited Liability. The liability of each Member shall be limited as
provided by the Act. Except as permitted under this Agreement, a Member shall
take no part in the control, management, direction or operation of the affairs
of the Company, and shall have no power to bind the Company in their capacity as
Members.
6.2    No State‑Law Partnership. The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member or Board Member be a partner or joint venturer of
any other Member or Board Member, for any purposes other than federal and state
tax purposes, and this Agreement may not be construed to suggest otherwise.
Except as otherwise required by the Act, other applicable Law, and this
Agreement, no Member shall have any fiduciary duty to any other Member.

32



--------------------------------------------------------------------------------




6.3    Tax Matters Partner.
(e)    Laramie II is hereby designated as the initial "tax matters partner" as
such term is defined in Code § 6231(a)(7). The appointment of any successor tax
matters partner shall be approved by the Board. Subject to the provisions
hereof, the tax matters partner is authorized and required to represent the
Company in connection with all examinations of the Company's affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Company funds for professional services and costs associated therewith.
Notwithstanding the foregoing, the tax matters partner shall promptly notify all
Members of the commencement of any audit, investigation or other proceeding
concerning the tax treatment of Company tax items and shall keep all Members
promptly and completely informed of such proceedings. Laramie II shall not enter
into any settlement agreement of a tax controversy that adversely affects a
Member without that Member's prior written consent.
(f)    Laramie II, as the tax matters partner, shall make or cause to be made
all available elections as required by the Code and the Treasury Regulations to
cause the Company to be classified as a partnership for federal income tax
purposes.
6.4    Partnership Representative. The Board may appoint and replace a
Partnership Representative (within the meaning of Section 6223 of the Code and
any Treasury Regulations or other administrative or judicial pronouncements
promulgated thereunder) and authorize the Partnership Representative to take any
and all actions determined by the Board and permissible under Code § 6223 and
Treasury Regulations thereunder; provided that for all tax years beginning after
December 31, 2017, the Members shall continue to have all the rights that they
had during all tax years ending on or before December 31, 2017 pursuant to the
Section 6.3, and the Partnership Representative shall take any necessary action
to ensure such rights to such Members. The Partnership Representative shall give
prompt written notice to each other Member of any and all notices it receives
from the Internal Revenue Service concerning the Company. The Partnership
Representative shall take no action without the authorization of the Board,
other than such action as may be required by law. Without the consent of the
Class A Unitholders, the Partnership Representative shall not extend the statute
of limitations, file a request for administrative adjustment, file suit
concerning any federal, state or local tax refund or deficiency relating to any
Company administrative adjustment or enter into any settlement agreement
relating to any Company item of income, gain, loss, deduction or credit for any
fiscal year of the Company, or take any other material action relating to any
federal, state or local tax proceeding involving the Company. In the event that
the Board determines that the foregoing provisions are no longer applicable to
the Company, either due to a change of controlling law or the enactment of
applicable Treasury Regulations, the Board is authorized to take any reasonable
actions as may be required concerning tax matters of the Company not otherwise
addressed in Section 6.3 and this Section 6.4. If an audit results in an imputed
underpayment by the Company as determined under Section 6225 of the Code, the
Partnership Representative, unless otherwise directed by the Board, may make the
election under Section 6226(a) of the Code within 45 days after the date of the
notice of final partnership adjustment in the manner provided by the Internal
Revenue Service. If such an election is made, the Company shall furnish to each
Member of the Company for the year under audit a statement reflecting the
Member’s share of the adjusted items as determined in the notice of final
partnership adjustment,

33



--------------------------------------------------------------------------------




and each such Member shall take such adjustment into account as required under
Section 6226(b) of the Code and shall be liable for any related interest,
penalty, addition to tax, or additional amount.
ARTICLE VII.    
DISTRIBUTIONS TO THE MEMBERS
7.1    Distributions.
(o)    Subject to Section 5.2(j) and Section 5.11, distributions from the
Company may be made at any time, and from time to time, as determined by the
Board of Managers. Without limiting the foregoing but subject to Section 7.2(b)
below, the Board of Managers shall have complete discretion to retain funds in
the Company to pay or provide appropriate reserves to meet current, or
reasonably anticipated, or contingent Company obligations or expenditures.
(p)    Class A Preferred Unit Distributions.
(i)    During each calendar quarter during which the Class A Preferred Units are
outstanding, the Board of Managers shall pay the Quarterly Dividend Amount to
the Class A Preferred Unitholders, which payment must only be made as of and on
the next succeeding Quarterly Payment Date.
(ii)    Notwithstanding the clause (i) above, the Board of Managers may elect to
not distribute the Quarterly Dividend Amount on the next upcoming Quarterly
Payment Date and instead increase the Liquidation Preference of each Class A
Preferred Unit by an amount equal to the PIK Amount for such Class A Preferred
Unit (the “PIK Election”). In the event that the Board of Managers exercises the
PIK Election, the Company shall no later than fifteen (15) Business Days prior
to such Quarterly Payment Date provide notice to the Class A Preferred
Unitholders of such election. In the event that the Board of Managers does not
provide timely notice of the PIK Election to the Class A Preferred Unitholders
but the Company fails to distribute the Quarterly Dividend Amount in full on the
applicable Quarterly Payment Date, the Company will be deemed to have elected to
increase the Liquidation Preference on the Class A Preferred Units in an amount
equal to the PIK Amount (determined with respect to any portion of the relevant
Quarterly Dividend Amount that is not actually distributed by the Company)
pursuant to this Section 7.1(b)(ii) in lieu of paying the Quarterly Dividend
Amount in cash.
(iii)    Dividends on the Class A Preferred Units shall accumulate and become
Accrued Dividends on a daily basis, whether or not declared, from the most
recent Quarterly Payment Date, or if there has been no prior Quarterly Payment
Date, from the date the Class A Preferred Units are issued, until cash dividends
are paid pursuant to Section 7.1(c)(i) in respect of such accumulated amounts or
the Liquidation Preference is increased in respect of such accumulated amounts
pursuant to Section 7.1(c)(ii).
(iv)    For the avoidance of doubt, until the Class A Preferred Units are
redeemed in full in cash pursuant to Section 2.10, other than pursuant to
Section 7.3, the Company shall not make any distribution of cash or property to
Members other than the Class A Preferred

34



--------------------------------------------------------------------------------




Members without the prior written consent of the Class A Preferred Unitholders
acting in their sole discretion.
(q)    Subject to Article XII, following the redemption in full in cash of all
Class A Preferred Units pursuant to Section 2.10, all cash and property (or
other asset) distributions by the Company shall be made to the Members in
accordance with their respective Sharing Percentages at the time of such
distribution, taking into account whether Payout No. 1, Payout No. 2, Payout No.
3 or Payout No. 4 has occurred or will occur as a result of such distribution.
The Members acknowledge that, because of the timing of distributions and Capital
Contributions, Payout No. 1, Payout No. 2, Payout No. 3 or Payout No. 4 could
have been satisfied as of the time of a distribution to the Members but not as
of the time of a subsequent distribution to the Members. Accordingly, whether
Class A Unitholders have received cumulative distributions sufficient to cause
the occurrence of Payout No. 1, Payout No. 2, Payout No. 3 or Payout No. 4, as
applicable, shall be determined in good faith by the Board of Managers prior to
each distribution. If, at the time a distribution is to be made pursuant to this
Section 7.1:
(i)    any Class B Units that have previously been repurchased by the Company
for value and not previously been treated as advances against future
distributions in accordance with this Section 7.1(c)(i), then any amounts paid
for the repurchase of such Class B Units shall be treated as having been paid to
the holders of Class B Units as advances of distributions to which they may be
entitled pursuant to this Section 7.1(c)(i) and shall offset and reduce the
amounts subsequently distributable to holders of Class B Units pursuant to this
Section 7.1(c)(i); and
(ii)    with respect to the Incentive Member, it is determined that the
Incentive Member has received distributions under this Section 7.1 with respect
to the Class B Units in excess of the distributions that the Incentive Member
should have received pursuant to the terms of this Agreement over the life of
the Company to such point (the "Excess Distributions"), distributions that
otherwise would be made to the Incentive Member pursuant to this Section 7.1(c)
shall be made instead to the Class A Unitholders until such Class A Unitholders
have received cumulative distributions under this Section 7.1(c) sufficient to
cause the amount of Excess Distributions made to the Incentive Member to be
equal to zero.
(r)    Payment of all cash distributions made by the Company to a Member shall
be made by wire transfer of immediately available funds in accordance with such
written instructions to the Company as may be provided by such Member from time
to time.
(s)    The Company shall withhold tax on distributions to Members or otherwise
as required by Law and, further, the Company may either withhold or permit the
withholding, and provide for the remittance, of tax on distributions and other
payments to the Company from third parties as required by Law. Any of the
preceding withheld amounts shall be considered distributions received by Members
for purposes of this Agreement and, if the withholding is based on the varying
tax status of each Member, the amount considered as distributed to a Member
shall be based on such Member's tax status and the amount that is deemed
attributable to a Member based on such Member's tax status. The Members shall
furnish to the Board from time to time all such information

35



--------------------------------------------------------------------------------




as is required by Law or otherwise reasonably requested by the Board of Managers
(including certificates in the form prescribed by the Code and applicable
Treasury Regulations or applicable state, local, or foreign law) to permit the
Board of Managers to ascertain whether and in what amount withholding is
required of the Members or payments to the Company are required to have tax
withheld or deducted and paid as required by Law.
(t)    If it is anticipated that at the due date of the Company's withholding
obligation the Member's share of cash distributions or other amounts due is less
than the amount of the withholding obligation, the Member with respect to which
the withholding obligation applies shall pay to the Company the amount of such
shortfall within 30 days after notice by the Company. If a Member fails to make
the required payment when due hereunder, and the Company nevertheless pays the
withholding, in addition to the Company's remedies for breach of this Agreement,
the amount paid shall be deemed a recourse loan from the Company to such Member
bearing interest at eight percent per annum, compounded quarterly, and the
Company shall apply all distributions or payments that would otherwise be made
to such Member toward payment of the loan and interest, which payments or
distributions shall be applied first to interest and then to principal until the
loan is paid in full.
7.2    Distributions in Kind. During the existence of the Company, no Member
shall be entitled or required to receive as distributions from the Company any
Company asset other than money. In-kind distributions of assets in connection
with the dissolution and winding‑up of the Company shall be governed by Article
XII.
7.3    Tax Distributions. Notwithstanding anything to the contrary in this
Article VII, the Company may, subject to the availability of proceeds and as
determined by the Board in its discretion in good faith, make cash distributions
to each Member on the Tax Distribution Date with respect to each fiscal year in
the amount of all or part of the Tax Distributions, if any, of the Members as
determined for such fiscal year; provided, however, the Company may, upon
election by the Board in its sole discretion, make such cash distributions on a
quarterly basis based upon estimates of the required Tax Distribution in a
manner sufficient to permit the Members to satisfy their respective quarterly
estimated tax payment obligations; and, provided, further, that the Company
shall allocate any payments of Tax Distributions (including any partial
payments) pro rata among the Members in accordance with the portion of the
aggregate Tax Distributions to which each such Member is entitled as of the Tax
Distribution Date or the applicable estimated tax payment due date, as
applicable. All quarterly tax distributions to a Member shall be treated as an
advance of, and shall offset, the cash distribution payable to the Member
(pursuant to this Section 7.3) on the next Tax Distribution Date. Any
distributions made pursuant to this Section 7.3 to a Member shall be treated as
an advance payment of, and shall reduce, the amounts otherwise distributable to
such Member pursuant to Sections 2.10, 7.1(b) and 7.1(c) in subsequent
distributions.
ARTICLE VIII.    
ALLOCATION OF PROFITS AND LOSSES
8.1    Allocations of Profits and Losses.

36



--------------------------------------------------------------------------------




After giving effect to the allocations under Section 8.2, Profits and Losses
(and to the extent determined necessary and appropriate by the Board to achieve
the resulting Capital Account balances described below, any allocable items of
gross income, gain, loss and expense includable in the computation of Profits
and Losses) for each Allocation Period shall be allocated among the Members
during such Allocation Period, in such a manner as shall cause the Capital
Accounts of the Members (as adjusted to reflect all allocations under Section
8.2 and all distributions through the end of such Allocation Period) to equal,
as nearly as possible, (a) the amount such Members would receive if all assets
of the Company on hand at the end of such Allocation Period were sold for cash
equal to their Carrying Values, all liabilities of the Company were satisfied in
cash in accordance with their terms (limited in the case of non-recourse
liabilities to the Carrying Value of the property securing such liabilities),
and all remaining or resulting cash were distributed to the Members under
Section 7.1 after satisfying in full all redemption obligations set forth in
Section 2.10, minus (b) such Member’s share of "minimum gain" as that term is
defined in Treasury Regulations §§ 1.704-2(b)(2) and 1.704-2(d) and "partner
nonrecourse debt minimum gain" as that term is defined in Treasury Regulations §
1.704-2(i)(2), computed immediately prior to the hypothetical sale of assets,
and the amount any such Member is treated as obligated to contribute to the
Company, computed immediately after the hypothetical sale of assets.
8.2    Regulatory Allocations.
(a)    Loss Limitation. Notwithstanding any provision hereof to the contrary
except Sections 8.2(e) and 8.2(f), the Losses or other items of loss or expense
allocated pursuant to Section 8.1 to any Member shall not exceed the maximum
amount of Losses that can be so allocated without causing such Member to have an
Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) at the end of any Allocation Period. In the event some but not
all of the Members would have Adjusted Capital Account Deficits as a consequence
of an allocation of Losses pursuant to Section 8.1, the limitation set forth in
this Section 8.2(a) shall be applied on a Member by Member basis so as to
allocate the maximum permissible Losses to each Member under Treasury
Regulations § 1.704-1(b)(2)(ii)(d). All Losses in excess of the limitations set
forth in this Section 8.2(a) shall be allocated to the Members who do not have
Adjusted Capital Account Deficits in proportion to their relative positive
Capital Accounts but only to the extent that such Losses and other items of loss
and expense do not cause any such Member to have an Adjusted Capital Account
Deficit. This Section 8.2(a) shall be interpreted consistently with the loss
limitation provisions of Treasury Regulations § 1.704-1(b)(2)(ii)(d).
(b)    Minimum Gain Chargeback. Notwithstanding any other provision hereof to
the contrary, if there is a net decrease in "partnership minimum gain" (as
defined in Treasury Regulations §§ 1.704-2(b)(2) and 1.704-2(d)(1)) for an
Allocation Period (or if there was a net decrease in partnership minimum gain
for a prior Allocation Period and the Company did not have sufficient amounts of
income and gain during prior periods to allocate among the Members under this
Section 8.2(b)), each Member shall be specially allocated items of Company
income and gain for such Allocation Period (and, if necessary, subsequent
Allocation Periods) in an amount equal to such Member’s share of the net
decrease in such partnership minimum gain (as determined pursuant to Treasury
Regulations § 1.704-2(g)(2)) and in the manner required by Treasury Regulations
§§ 1.704-2(f) and 1.704-2(j)(2). This Section 8.2(b) is intended to constitute a
minimum

37



--------------------------------------------------------------------------------




gain chargeback under Treasury Regulations § 1.704-2(f) and shall be interpreted
consistently therewith.
(c)    Member Minimum Gain Chargeback. Notwithstanding any provision hereof to
the contrary except Section 8.2(b) (dealing with "partnership minimum gain"), if
there is a net decrease in "partner nonrecourse debt minimum gain" (as defined
in Treasury Regulations §§ 1.704-2(i)(2) and 1.704-2(i)(3)) attributable to
"partner nonrecourse debt" (as defined in Treasury Regulations § 1.704-2(b)(4))
during any Allocation Period (or if there was a net decrease in partner
nonrecourse debt minimum gain for a prior Allocation Period and the Company did
not have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 8.2(c)), each Member who has a share of the
partner nonrecourse debt minimum gain attributable to such Member's partner
nonrecourse debt, determined in accordance with Treasury Regulations §
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such Allocation Period in an amount equal to such Member’s share of the net
decrease in partner nonrecourse debt minimum gain and in the manner required by
Treasury Regulations §§ 1.704-2(i)(4) and 1.704-2(j)(2). This Section 8.2(c) is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations § 1.704-2(i)(4) and shall be interpreted consistently
therewith.
(d)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations, or distributions described in Treasury Regulations
§§ 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain (consisting of a pro rata portion of each item
of income, including gross income, and gain for the Allocation Period) shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit, if any, of such Member as quickly as possible;
provided, however, that an allocation pursuant to this Section 8.2(d) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in this Article VIII
have been tentatively made as if this Section 8.2(d) were not in this Agreement.
This Section 8.2(d) shall be interpreted consistently with the "qualified income
offset" provisions of Treasury Regulations § 1.704-1(b)(2)(ii)(d).
(e)    Nonrecourse Deductions. Any "non-recourse deduction" (as defined in
Treasury Regulations § 1.704-2(b)(1)) for any Allocation Period shall be
allocated to the Members as determined by the Board, to the extent permitted by
the Treasury Regulations.
(f)    Member Nonrecourse Deductions. Any "partner nonrecourse deductions" (as
defined in Treasury Regulations §§ 1.704-2(i)(1) and 1.704-2(i)(2)) for any
Allocation Period shall be specially allocated to the Member who bears the
Economic Risk of Loss with respect to the "partner nonrecourse debt" (as defined
in Treasury Regulations § 1.704-2(b)(4)). If more than one Member bears the
Economic Risk of Loss for such partner nonrecourse debt, the partner nonrecourse
deductions attributable to such partner nonrecourse debt shall be allocated
among the Members according to the ratio in which they bear the Economic Risk of
Loss. This Section 8.2(f) is intended to comply with the provisions of Treasury
Regulations § 1.704-2(i) and shall be interpreted consistently therewith.

38



--------------------------------------------------------------------------------




(g)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset is required pursuant to Code § 734(b) (including any
such adjustments pursuant to Treasury Regulations § 1.734-2(b)(1)) is required
pursuant to Treasury Regulations §§ 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to any Member in complete liquidation of such
Member’s Units, the amount of such adjustment to Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
allocated to the Members in accordance with Treasury Regulations §
1.704-1(b)(2)(iv)(m)(2) if such Treasury Regulations Section applies, or to the
Member to whom such distribution was made if Treasury Regulations §
1.704-1(b)(2)(iv)(m)(4) applies.
(h)    Allocations With Respect to Oil and Gas Properties. Simulated Depletion
for each Oil and Gas Property, and Simulated Loss upon the disposition of an Oil
and Gas Property, shall be allocated among the Members in proportion to their
shares of Simulated Basis in such property.
8.3    Other Allocation Rules.
(a)    Subject to Section 10.3, Profits, Losses, and any other items allocable
to any period shall be determined on a daily, monthly, or other basis, as
reasonably determined by the Board using any permissible method under Code § 706
and the Treasury Regulations thereunder.
(b)    The Members’ proportionate shares of the "excess nonrecourse liabilities"
of the Company, within the meaning of Treasury Regulations § 1.752-3(a)(3),
shall be allocated to the Members in any manner determined by the Board and
permissible under the Treasury Regulations.
ARTICLE IX.    
ALLOCATION OF TAXABLE INCOME AND TAX LOSSES
9.1    Allocation of Taxable Income and Tax Losses. Except as provided in this
Article IX, each item of income, gain, loss and deduction of the Company for
federal income tax purposes shall be allocated among the Members in the same
manner as such item is allocated for book purposes under Sections 8.1 and 8.2.
9.2    Allocation of Section 704(c) Items. In accordance with the principles of
Code § 704(c) and the Treasury Regulations thereunder (including the Treasury
Regulations applying the principles of Code § 704(c) to changes in Carrying
Values), income, gain, deduction and loss with respect to any Company property
having a Carrying Value that differs from such property’s adjusted U.S. federal
income tax basis shall, solely for U.S. federal income tax purposes, be
allocated among the Members in order to account for any such difference using
the “traditional method with curative allocations” under Treasury Regulations §
1.704-3(c) or, in the case of any such property acquired after the date hereof,
such other method or methods as determined by the Board to be appropriate and in
accordance with the applicable Treasury Regulations.

39



--------------------------------------------------------------------------------




9.3    Allocation of Tax Credits. The tax credits, if any, with respect to the
Company's property or operations shall be allocated among the Members in
accordance with Treasury Regulations §§ 1.704-1(b)(4)(ii) and
1.704‑1(b)(4)(viii).
9.4    Allocation of Recapture Items. Any (i) recapture of depreciation or any
other item of deduction shall be allocated, in accordance with Treasury
Regulations §§ 1.1245-1(e) and 1.1254-5, to the Members who received the benefit
of such deductions (taking into account the effect of remedial allocations) and
(ii) recapture of grants or credits shall be allocated to the Members in
accordance with applicable Law.
9.5    Income Tax Allocations with Respect to Oil and Gas Properties.
(a)    Cost and percentage depletion deductions with respect to any Oil and Gas
Property shall be computed separately by the Members rather than the Company.
For purposes of such computations, the U.S. federal income tax basis of each Oil
and Gas Property shall be allocated to each Member in accordance with such
Member’s Capital Interest Percentage as of the time such Oil and Gas Property is
acquired by the Company (and any additions to such U.S. federal income tax basis
resulting from expenditures required to be capitalized in such basis shall be
allocated among the Members in a manner designed to cause the Members’
proportionate shares of such adjusted U.S. federal income tax basis to be in
accordance with their Capital Interest Percentages as determined at the time of
any such additions), and shall be reallocated among the Members in accordance
with the Members’ Capital Interest Percentages as determined immediately
following the occurrence of an event giving rise to an adjustment to the
Carrying Values of the Company’s Oil and Gas Properties pursuant to clause (b)
of the definition of Carrying Value. Notwithstanding the foregoing, to the
extent permitted by the applicable Treasury Regulations, the Board may elect to
allocate U.S. federal income tax basis in a manner other than based upon Capital
Interest Percentages. The Company shall inform each Member of such Member’s
allocable share of the U.S. federal income tax basis of each Oil and Gas
Property promptly following the acquisition of such Oil and Gas Property by the
Company, any adjustment resulting from expenditures required to be capitalized
in such basis, and any reallocation of such basis as provided in the previous
sentence.
(b)    For purposes of the separate computation of gain or loss by each Member
on the taxable disposition of Oil and Gas Property, the amount realized from
such disposition shall be allocated (i) first, to the Members in an amount equal
to the Simulated Basis in such Oil and Gas Property in proportion to their
allocable shares thereof and (ii) second, any remaining amount realized shall be
allocated consistent with the allocation of Simulated Gains.
(c)    The allocations described in this Section 9.5 are intended to be applied
in accordance with the Members’ "interests in partnership capital" under Code §
613A(c)(7)(D); provided, however, that the Members understand and agree that the
Board may authorize special allocations of federal income tax basis, income,
gain, deduction or loss, as computed for U.S. federal income tax purposes, in
order to eliminate differences between Simulated Basis and adjusted U.S. federal
income tax basis with respect to Oil and Gas Properties, in such manner as
determined consistent with the principles outlined in Section 9.2. The
provisions of this Section 9.5(c) and the other provisions of this Agreement
relating to allocations under Code § 613A(c)(7)(D) are intended

40



--------------------------------------------------------------------------------




to comply with Treasury Regulations § 1.704-1(b)(4)(v) and shall be interpreted
and applied in a manner consistent with such Treasury Regulations.
(d)    Each Member, with the assistance of the Company, shall separately keep
records of its share of the adjusted tax basis in each Oil and Gas Property,
adjust such share of the adjusted tax basis for any cost or percentage depletion
allowable with respect to such property and use such adjusted tax basis in the
computation of its cost depletion or in the computation of its gain or loss on
the disposition of such property by the Company. Upon the reasonable request of
the Company, each Member shall advise the Company of its adjusted tax basis in
each Oil and Gas Property and any depletion computed with respect thereto, both
as computed in accordance with the provisions of this subsection for purposes of
allowing the Company to make adjustments to the tax basis of its assets as a
result of certain transfers of interests in the Company or distributions by the
Company. The Company may rely on such information and, if it is not provided by
the Member, may make such reasonable assumptions as it shall determine with
respect thereto.
9.6    Allocations Solely for Tax Purposes. Allocations pursuant to this Article
IX are solely for purposes of U.S. federal, state and local taxes and, except as
otherwise specifically provided, shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.
9.7    Books. The Company shall maintain complete and accurate books of account
of the Company's affairs at the principal office of the Company. The Company's
books shall be kept in accordance with generally accepted accounting principles,
consistently applied, and on an accrual basis method of accounting. Subject to
the requirements of applicable Law, the fiscal year of the Company shall end on
December 31 of each year.
9.8    Capital Accounts; Tax Elections.
(a)    The Company shall maintain a separate capital account for each Member for
income tax purposes and such other Member accounts as may be necessary or
desirable to comply with the requirements of applicable Law ("Capital
Accounts"). Each Member's Capital Account shall be maintained in accordance with
the provisions of Treasury Regulations § 1.704‑1(b)(2)(iv).
(b)    A transferee of a Company interest shall succeed to the Capital Account
attributable to the Company interest Transferred, except that if the Transfer
causes a termination of the Company under Code § 708(b)(1)(B), Treasury
Regulations § 1.708‑1(b) shall apply.
(c)    The Board may make such tax elections on behalf of the Company and the
Members as the Board shall determine in its reasonable discretion. Upon request
of the Board, each Member shall cooperate in good faith with the Company in
connection with the Company’s efforts to elect out of the application of the
company-level audit and adjustment rules of the Bipartisan Budget Act of 2015,
if applicable.
9.9    Transfers During Year. The allocation of Profits and Losses under Article
VIII between a Member who Transfers part or all of its interest in the Company
during the Company's

41



--------------------------------------------------------------------------------




accounting year and his transferee, or to a Member whose Sharing Ratio varies
during the course of the Company's accounting year, shall be based on a method
determined by the Board pursuant to Treasury Regulation § 1.706-1(c) (provided
that at the request of the transferring Member, the Company shall use a method
based upon an interim closing of the Company's books), in each case to the
extent consistent with the Code.
9.10    Reports.
(a)    The Company shall deliver to the Class A Unitholders and the Class A
Preferred Unitholders the following financial statements and reports at the
times indicated below:
(i)    Monthly, within 30 days after the end of each calendar month, a written
report to each Member which shall include (x) a balance sheet as of the last day
of such calendar month, (y) a statement of income and a statement of cash flows
for such calendar month, and (z) a report of drilling and completion activities
for the prior calendar month;
(ii)    Monthly, within 30 days after the end of each calendar month, a
comparison of budgeted amounts for such prior calendar month to the actual
results of operations for such prior calendar month, with a written explanation
of any material variances;
(iii)    Quarterly, within 30 days after the end of each calendar quarter, a
written report to each Member which shall include (x) a balance sheet as of the
last day of such calendar quarter, (y) a statement of income and a statement of
cash flows for such calendar quarter, and (z) a report of drilling and
completion activities for the prior calendar quarter;
(iv)    Quarterly, within 30 days after the end of each calendar quarter, a
comparison of budgeted amounts for such prior calendar quarter to the actual
results of operations for such calendar quarter, with a written explanation of
any material variances;
(v)    Within 60 days after the end of each fiscal year of the Company, a copy
of financial statements of the Company prepared in accordance with generally
acceptable accounting principles and audited by the Independent Accountant,
together with an audit report prepared by the Independent Accountant with
respect to such financial statements;
(vi)    Within 60 days after the end of each fiscal year of the Company, a third
party engineering report regarding the proved reserves of the Company prepared
by the Independent Petroleum Engineer; and
(b)    The Company shall deliver to the Members, within 75 days after the end of
each fiscal year of the Company, the applicable Member's K-1, necessary to allow
such Member to file its own income tax return for the preceding year.
(c)    Except as otherwise required by the Act or this Agreement, the Company
shall not be required to deliver to any Member any other reports, audits or
financial statements. The Company shall file all required state and federal tax
returns when due.

42



--------------------------------------------------------------------------------




(d)    The Class B Unitholders (in their capacity as such) shall not be entitled
to review, inspect, or copy this Agreement or any books or records of the
Company.
9.11    Section 754 Election. If requested by a Member, the Company shall make
the election provided for under Code § 754. Any cost incurred by the Company in
implementing such election at the request of any Member shall be promptly
reimbursed to the Company by the requesting Member.
ARTICLE X.    
TRANSFER OF MEMBER'S INTEREST
10.1    Restrictions on Transfers and Liens. No Member shall create any Liens on
all or any portion of its Units. No Member shall Transfer all or any portion of
its Units except as permitted by this Article XI. Any attempted creation of a
Lien, or Transfer not in accordance with the terms of this Article XI, on all or
any portion of Units shall be null and void and of no legal effect.
10.2    Permitted Transfers. Any Transfers permitted under this Section 11.2
shall also be subject to the other provisions of this Article XI; provided that
any Transfer to any Affiliate of a Member and any Transfer pursuant to the
Preferred Unit Side Letter shall not be subject to this Article XI. Only the
following Transfers shall be permitted:
(a)    A Member may Transfer (i) all, but not less than all, of its Units, so
long as all Units are transferred to one Person or (ii) any of its Units if
unanimous consent of the non-transferring Members is obtained;
(b)    A Member who is a natural Person may Transfer all or a portion of its
Units to an FLP, trust or similar entity for estate planning purposes, but only
if the transferring Member retains the right to vote such Units following such
Transfer; and
(c)    Par shall be entitled to create a Lien on all or any portion of its Units
only as required or permitted by the Delayed Draw Term Loan Credit Agreement
dated as of August 31, 2012, between Par and certain other parties thereto, as
amended, restated or refinanced from time to time; provided however, that any
Transfer of a Membership Interest or any interest therein (whether voluntary or
involuntary (including any Transfer in foreclosure)) to or by the beneficiary of
such Lien shall be subject to the provisions of this Article XI.
10.3    Sale Participation Rights.
(a)    Except as provided in Section 11.3(b), no Member (a "Tagged Member") may
Transfer all or a majority of its Units to any Proposed Purchaser, unless the
Tagged Member has received a bona fide written offer from the Proposed
Purchaser, and the Tagged Member first provides a written offer notice (a
"Tag-Along Notice") to the other Members (the "Tagging Members") stating that
the Tagged Member desires to Transfer all or a majority of its Units,
designating the specific portion of the Units (the "Offered Interest") that the
Tagged Member desires to Transfer and specifying the proposed purchase price
(the "Offered Price") and all of the other

43



--------------------------------------------------------------------------------




material terms and conditions of the proposed Transfer of the Offered Interest
to the Proposed Purchaser (the "Offered Terms"), and attaching a copy of the
offer.
(b)    Each Tagging Member shall have the right, but not the obligation, for a
period of 20 Business Days after receipt of the Offer Notice, to elect to
participate in the sale of the Offered Interest. Any such election shall be made
by providing written notice of such election to the Tagged Member within such
20-Business Day period. If one or more Tagging Members elect to participate in
the proposed sale of the Offered Interest under this Section 11.3, the Tagged
Member shall allocate the Units included in the proposed sale among the Units of
the Tagged Member and the electing Tagging Members, pro rata in proportion to
their respective Sharing Ratios, with such sale otherwise on the Offered Terms.
Any such sale shall be consummated within 90 days following the expiration of
the 20-Business Day election period described above. The Tagged Member shall
keep the electing Tagging Members advised regarding the timing of any such sale.
The electing Tagging Member shall not be required to accept any terms,
conditions, agreements or undertakings in connection with any such sale other
than those described in the Offer Notice. If the Tagged Member does not sell the
Offered Interest to the Proposed Purchaser within such 90‑day period, the Tagged
Member shall again afford the Tagging Members the participation rights set forth
in this Section 11.3 with respect to any offer to sell, assign or dispose of all
or any portion of the Offered Interest or any other Units held by the Tagged
Member.
(c)    In the event the holders ("Equity Owners") of equity interests in a
Member ("Member Equity Interests") seek to Transfer all or substantially all of
the Member Equity Interests in such Member, the foregoing Sections 11.3(a) and
(b) shall apply, mutatis mutandis, as if such Equity Owners were the Tagged
Member seeking to Transfer Units, and the Equity Owners in the other Member were
the Tagging Members. Any Transfer by an Equity Owner in violation of the
foregoing shall be deemed a breach of this Agreement by the Member in which such
Equity Owner holds Member Equity Interests.
10.4    Forced Sale Right. Except as otherwise provided in Section 11.2, if any
Dragging Members desire to Transfer all, but not less than all, of the Units of
the Dragging Member(s) in connection with a Transfer for cash to an unaffiliated
third party Proposed Purchaser in a transaction where no additional material
benefits are received by the Dragging Member(s) in connection therewith and that
is contingent on the Transfer of all of the Membership Interests held by any
Dragged Members, the Dragging Member(s) may deliver a notice (a "Drag-Along
Notice") to the Dragged Members setting forth the Units to be Transferred, the
proposed purchase price for such Units and the other material terms of the
Transfer to the Proposed Purchaser, and attaching a copy of any agreements or
written offers from the Proposed Purchaser setting forth the terms of the
Transfer. After the receipt of a Drag-Along Notice, the Dragged Members shall be
obligated to Transfer all of its Units to the Proposed Purchaser upon the terms
and conditions set forth in the Drag-Along Notice; provided, however, that %3.
the terms and conditions set forth in the Drag-Along Notice shall apply to the
Units to be Transferred by the Dragging Member(s), %3. the purchase price for
all Units sold to the Proposed Purchaser shall be allocated among all of the
Members selling their Units pro rata in accordance with the number of Units
included in the sale (provided further that in no event shall the amount
allocated to each Class A Preferred Unit be less than the Liquidation Preference
in respect of such Class A Preferred Unit), and %3. the closing of

44



--------------------------------------------------------------------------------




the purchase and sale occurs shall occur within 180 days after the delivery of
the Drag-Along Notice. In the event the Equity Owners of Class A Unitholders
representing 67% or greater of the outstanding Class A Units, or any successor
to such Equity Owners' interests, desire to Transfer all, but not less than all,
of their Member Equity Interests in a Transfer for cash to an unaffiliated third
party Proposed Purchaser that is contingent on the Transfer of all of the Member
Equity Interests held by the Equity Owners in the other Member, the foregoing
shall apply, mutatis mutandis, as if such Equity Owners of Class A Unitholders
representing 67% or greater of the outstanding Class A Units were the Dragging
Member(s) seeking to Transfer Units, and the Equity Owners in the other Member
were the Dragged Members. Any violation of the foregoing by an Equity Owner
shall be deemed a breach of this Agreement by the Member in which such Equity
Owner holds Membership Equity Interests.
10.5    Substitution of a Member.
(a)    A transferee of Units who satisfies the requirements of Sections 11.6 and
11.7 to become a Member shall succeed to all of the rights and interest of its
transferor in the Company. A transferee of a Member who does not satisfy such
conditions shall not have any right to vote, shall be entitled only to the
distributions to which its transferor otherwise would have been entitled and
shall have no other right to participate in the management of the business and
affairs of the Company or to become a Member, and the approval of such
transferee shall not be required for any Major Decision.
(b)    If a Member shall be dissolved, merged or consolidated, its successor in
interest shall have the same obligations and rights to profits or other
compensation that such Member would have had if it had not been dissolved,
merged or consolidated, except that the representative or successor shall not
become a substituted Member without satisfying the conditions of Sections 11.6
and 11.7. Such a successor in interest who satisfies those conditions shall
succeed to all of the rights and interests of its predecessor. A successor in
interest who does not satisfy those conditions shall not have any right to vote,
shall be entitled only to the distributions to which its predecessor otherwise
would have been entitled and shall have no right to participate in the
management of the business and affairs of the Company or to become a Member, and
the approval of such transferee shall not be required for any Major Decision.
(c)    No Transfer of any interest in the Company otherwise permitted under this
Agreement shall be effective for any purpose whatsoever until the transferee
shall have assumed the transferor's obligations to the extent of the interest
Transferred, and shall have agreed to be bound by all the terms and conditions
hereof, by written instrument, duly acknowledged, in form and substance
reasonably satisfactory to the Board. Without limiting the foregoing, any
transferee that has not become a substituted Member shall nonetheless be bound
by the provisions of this Article XI with respect to any subsequent Transfer.
Upon admission of the transferee as a substituted Member, the transferor shall
have no further obligations under this Agreement with respect to that portion of
its interest Transferred to the transferee; provided, however, no Member or
former Member shall be released, either in whole or in part, from any liability
of such Member to the Company pursuant to this Agreement or otherwise which has
accrued through the date of such Transfer (whether as the result of a voluntary
or involuntary Transfer) of all or part of such Member's interest in the Company
unless the Board and the other Member agrees to any such release.

45



--------------------------------------------------------------------------------




10.6    Conditions to Substitution. As conditions to its admission as a Member,
such assignee, transferee or successor shall pay all reasonable and documented
expenses of the Company in connection with its admission as a substituted
Member.
10.7    Admission as a Member. No Person shall be admitted to the Company as a
Member until such Person (a) has assumed the obligations of this Agreement and
(b) unless either (i) the Units or part thereof acquired by such Person have
been registered under the Securities Act, and any applicable state securities
laws or (ii) the Board has received a favorable opinion of the transferor's
legal counsel or of other legal counsel reasonably acceptable to the Board to
the effect that the Transfer of the Units to such Person is exempt from
registration under those Laws.
10.8    Regulatory Issue.. The Wells Fargo Member has notified the Company that
one or more laws, rules, regulations or government orders that may be enacted in
the future (including without limitation those promulgated under the U.S.
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended (the "Dodd
Frank Act")), or official interpretations thereof (or of any existing laws,
rules, or regulations, including without limitation the Dodd Frank Act), or
determinations by regulators thereunder (or under any existing laws, rules or
regulations, including without limitation the Dodd Frank Act), could limit the
ability of the Wells Fargo Member or its affiliates from directly or indirectly
holding certain investments, including the Units. In the event that (i) the
effect of any such law, rule, regulation, or government order, or interpretation
or determination, is later determined at any time by the Wells Fargo Member in
its reasonable and good faith judgment or by one of its regulators to prohibit
or restrain such Member from continuing to hold the Units, (ii) the Company has
notified the Wells Fargo Member pursuant to those certain Prior Unit Purchase
Agreements and the Unit Purchase Agreement that it is an entity that would be an
Investment Company but for the exclusions in Section 3(c)(1) and/or Section
3(c)(7) of the Investment Company Act or (iii) the Wells Fargo Member in its
reasonable and good faith judgment, or any of its regulators, determines that
the Company has become an entity that would be an Investment Company but for the
exclusions in Section 3(c)(1) and/or Section 3(c)(7) of the Investment Company
Act, notwithstanding anything to the contrary contained herein or any other
agreement between the Company and the Wells Fargo Member, the Wells Fargo Member
shall be entitled to transfer its Units, subject to applicable securities law,
to one or more unaffiliated third parties approved by the Board of Managers
(which approval will not be unreasonably withheld) without complying with any of
the transfer restrictions set forth in this Agreement, including without
limitation, Sections 11.2, 11.3 and 11.4, or any other agreement between the
Wells Fargo Member and the Company, and each assignee of the Wells Fargo Member
shall automatically have the rights and privileges of a Member. Upon the
transfer of its Units pursuant to this Section 11.8, the Wells Fargo Member
shall cease to be a Member for all purposes and, shall no longer be entitled to
the rights of a Member under this Agreement except in the instance of Section
10.5 (in which event the term "Member" shall be deemed to refer only to an
Original Member).
10.9    IPO and Piggyback Registration Rights. If the Company proposes to sell
Units in an underwritten public offering ("IPO") registered pursuant to the
Securities Act and such Units are to include Units held by the Members, it is
acknowledged and affirmed that all Members shall be entitled to include their
respective pro rata shares of the total number of Units to be offered and sold
by the Members in such offering. The Members shall also be entitled to receive
piggy-back

46



--------------------------------------------------------------------------------




registration rights with respect to their Units held after the consummation of
the IPO on, and subject to, reasonable and customary terms and conditions. Prior
to the initiation of an IPO transaction, the Members and the Company shall use
reasonable efforts to enter into a customary registration rights agreement
specifying the registration rights described in this Section 11.9.
ARTICLE XI.    
RESIGNATION, DISSOLUTION AND TERMINATION
11.1    Resignation. No Member shall have any right to voluntarily resign from
the Company. Notwithstanding the foregoing, a Member shall be deemed to resign
from the Company upon the Bankruptcy of such Member. When a transferee of all or
any portion of Units becomes a substituted Member pursuant to Section 11.5, the
transferring Member shall cease to be a Member with respect to the portion of
the Units so Transferred.
11.2    Dissolution. The Company shall be dissolved upon the occurrence of any
of the following:
(d)    An event that causes dissolution under this Agreement
(e)    The unanimous approval of the Class A Unitholders and of the Class A
Preferred Unitholders; or
(f)    A decree of judicial dissolution.
A court may declare judicial dissolution if the Company cannot carry out its
business in conformity with its Articles of Organization and this Agreement.
11.3    Liquidation. Upon dissolution of the Company, the Board shall appoint in
writing one or more liquidators (who may be Members or Board Members) who shall
have full authority to wind up the affairs of the Company and to make a final
distribution as provided herein. The liquidator shall continue to operate the
Company properties with all of the power and authority of the Board. The steps
to be accomplished by the liquidator are as follows:
(e)    The liquidator shall pay all of the debts and liabilities of the Company
or otherwise make adequate provision therefor (including, without limitation,
the establishment of a cash escrow fund for contingent liabilities in such
amount and for such term as the liquidator may reasonably determine). The
liquidator shall then, by payment of cash or property (in the case of property,
valued as of the date of termination of the Company at its agreed value, as
determined by unanimous consent of the Members using a reasonable method of
valuation), distribute to the Members such amounts as are required to distribute
all remaining amounts to the Members in accordance with Article VII. For
purposes of this Article XII, a distribution of an asset or an undivided
interest in an asset in-kind to a Member shall be considered a distribution of
an amount equal to the fair market value of such asset or undivided interest.
Each Member shall have the right to designate another Person to receive any
property that otherwise would be distributed in kind to that Member pursuant to
this Section 12.3. No Member shall receive a distribution of property, other
than cash, if such Member is restricted from holding such property under the
BHCA or any

47



--------------------------------------------------------------------------------




other applicable law or regulation. If a Member is restricted from holding such
distributed property other than cash, such Member shall advise the Company in
writing a reasonable time prior to any proposed distribution, in which event the
Company shall take commercially reasonable efforts to sell such property and
distribute the proceeds to such Member, provided that (i) any such sale of
property shall be made on arms' length terms, (ii) any taxable gain or loss
recognized by the Company attributable to such sale shall be allocated to such
Member, and (iii) such Member shall bear all of the expenses incurred by the
Company in connection with performing its obligations under this sentence.
(f)    Any real property distributed to the Members shall be conveyed by special
warranty deed and shall be subject to the operating agreements and all Liens,
contracts and commitments then in effect with respect to such property, which
shall be assumed by the Members receiving such real property.
(g)    Except as expressly provided herein, the liquidator shall comply with any
applicable requirements of the Act and all other applicable Laws pertaining to
the winding up of the affairs of the Company and the final distribution of its
assets. Liquidation of the Company shall be completed within the time limits
imposed by Treasury Regulations § 1.704‑1(b)(2)(ii)(g).
(h)    The distribution of cash or property to the Members in accordance with
the provisions of this Section 12.3 shall constitute a complete return to the
Members of their respective Capital Contributions and a complete distribution to
the Members of their respective interests in the Company and all Company
property. Notwithstanding any other provision of this Agreement, no Member shall
have any obligation to contribute to the Company, pay to any other Member or pay
to any other Person any deficit balance in such Member's Capital Account.
11.4    Certificate of Cancellation. Upon the completion of the distribution of
the Company's assets as provided in this Article XII, the Company shall be
terminated and the Person acting as liquidator shall file a certificate of
cancellation and shall take such other actions as may be necessary to terminate
the Company.
ARTICLE XII.    
NOTICES
12.1    Method of Notices. All notices required or permitted by this Agreement
shall be in writing and shall be hand delivered or sent by registered or
certified mail, or by facsimile if confirmed by return facsimile, and shall be
effective when personally delivered, or, if mailed, on the date set forth on the
receipt of registered or certified mail, or if sent by facsimile, upon receipt
of confirmation, if to the Class A Unitholder and Class A Preferred Unitholders,
at their respective addresses set forth on Exhibit A attached hereto, if to the
Class B Unitholders, at their addresses set forth in their respective Grant
Agreement, and if to the Company, to the following:
1401 Seventeenth Street, Suite 1400
Denver, Colorado 80202
Attn: Bruce L. Payne
Fax #: 303-339-4399

48



--------------------------------------------------------------------------------




Email: bpayne@laramie-energy.com
Any Member may give notice from time to time changing its respective address for
that purpose.
12.2    Computation of Time. In computing any period of time under this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall not be included. The last day of the period so
computed shall be included, unless it is a Saturday, Sunday or legal holiday, in
which event the period shall run until the end of the next day which is not a
Saturday, Sunday or legal holiday.
ARTICLE XIII.    
CLASS B UNITS
13.1    Class B Units.
(i)    The Company shall issue to Incentive Member the Class B Units entitling
Incentive Member to distributions of profits of the Company after Payout No. 1,
and such Class B Units, with respect to the issuance to Incentive Member, shall
not be subject to vesting. Incentive Member shall have the ability to issue an
interest in Incentive Member attributable to a portion of such Class B Units to
certain key employees of the Company (or its subsidiaries); provided, however,
that (i) if Incentive Member desires to issue an interest in Incentive Member
attributable to a portion of such Class B Units to such an employee, Incentive
Member shall obtain the approval of the Board of Managers prior to making such
issuance, and (ii) if the Company directs Incentive Member to issue an interest
in Incentive Member attributable to a portion of such Class B Units to such an
employee, Incentive Member shall execute all documents necessary to issue such
interest as directed by the Company.
(j)    In connection with an issuance of an interest in Incentive Member
attributable to a portion of Incentive Member's Class B Units to an employee,
Incentive Member and such employee shall execute a Unit Grant Agreement (the
"Grant Agreement") on terms and conditions (including vesting and the right of
Incentive Member to repurchase vested Class B Units from the subject employee)
as the Board of Managers shall approve.
(k)    Class B Units shall be considered a non-voting security and shall not
entitle the holders thereof to have any voting rights with respect to any
Company matter. Members holding Class B Units shall be subject in all respects
to this Agreement, including provisions relating to the Disposition of such
Class B Units, information rights with respect to the Company, and competition
and confidentiality.
(l)    The Class B Units are issued in consideration of services rendered and to
be rendered by the holders for the benefit of the Company and its subsidiaries.
The Class B Units are intended to constitute "profits interests" as that term is
used in Revenue Procedures 93-27 and 2001-43 or, to the extent Revenue
Procedures 93-27 and 2001-43 are superseded by the proposed regulations
referenced in IRS Notice 2005-43, then to the extent such regulations are
applicable, if at all, to such Class B Units. Each Member who holds Class B
Units agrees, whether directly or

49



--------------------------------------------------------------------------------




indirectly through its equity owners, to provide to the Company and its
subsidiaries such advice, consultation, and other services as the Company or
such subsidiary may reasonably request.
(m)    Following the promulgation, if any, of final regulations and associated
guidance by the Treasury Department and IRS regarding the tax consequences
associated with the issuance or transfer of partnership interests in exchange
for the performance of services, the Members and the holders of Class B Units
agree that the Company is authorized and directed to amend this Agreement, if
necessary and/or elect (on behalf of the Company, and each of its Members and
the holders of Class B Units) to have the liquidation value safe harbor
contemplated by Proposed Treasury Regulations § 1.83-3(l) and by the revenue
procedure contemplated by IRS Notice 2005-43 (or the corresponding provisions of
any such final Treasury Regulations or associated guidance) apply irrevocably
with respect to all Class B Units transferred in connection with the performance
of services. The Company and each Member (including any Member obtaining a
Membership Interest in exchange for the performance of services and any person
to whom a Membership Interest in the Company is transferred) shall comply with
all requirements associated with any such changes to this Agreement or such
election while the election remains effective.
(n)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
the direct or indirect holder of a Class B Unit from filing an election under
Code § 83(b) with respect to such Class B Units, and the Company agrees not to
take any actions that are inconsistent with any such election. Each holder of a
Class B Unit acknowledges and agrees that such holder should consult with such
holder's tax advisor to determine the tax consequences of filing or not filing
an election under Code § 83(b). Each such holder acknowledges that it is the
sole responsibility of such holder, and not the Company, to file a timely
election under Code § 83(b) even if such holder requests the Company or its
representatives to make such filing on behalf of such holder.
ARTICLE XIV.    
GENERAL PROVISIONS
14.1    Amendment.
(d)    Subject to Section 5.11 and Section 15.1(b), this Agreement may not be
amended except by an instrument in writing signed by the Class A Unitholders
whose aggregate Class A Unit Sharing Percentages exceed 50%.
(e)    Notwithstanding Section 15.1(a), no amendment to this Agreement (i) to
increase the obligation of any Member to contribute capital to the Company or
that would alter such Member’s limited liability for Company debts and
liabilities or (ii) which would disproportionately and adversely affect the
rights of any Member, other than in a de minimis, non-economic respect compared
to the other Members, may be made without the prior written consent of such
Member.
(f)    The Board shall have the authority to amend this Agreement to give effect
to the provisions of the Bipartisan Budget Act of 2015 and any Treasury
Regulations or other administrative pronouncements promulgated thereunder and
each Member agrees to be bound by the provisions of any such amendment; provided
that the Board shall not amend this Agreement

50



--------------------------------------------------------------------------------




without the prior written consent of any Member that would be adversely affected
by such amendment.
14.2    Waiver. Except as otherwise provided herein, rights hereunder may not be
waived except by an instrument in writing signed by the party sought to be
charged with the waiver.
14.3    Confidentiality. Each Member and Board Member will keep confidential and
not use, reveal, provide or transfer to any third party any Confidential
Information it obtains or has obtained concerning the Company, except %3. to the
extent that disclosure to a third party is required by applicable Law; %3.
information which, at the time of disclosure, is generally available to the
public (other than as a result of a breach of this Agreement or any other
confidentiality agreement to which such Person is a party or of which it has
knowledge), as evidenced by generally available documents or publications; %3.
information that was in its possession prior to disclosure (as evidenced by
appropriate written materials) and was not acquired directly or indirectly from
the Company; %3. to the extent disclosure is necessary or advisable, to its or
the Company's employees, consultants or advisors for the purpose of carrying out
their duties hereunder; %3. to banks or other financial institutions or agencies
or any independent accountants or legal counsel or investment advisors employed
by the Board (in carrying out its duties on behalf of the Board or the Company),
or any Member, to the extent disclosure is necessary or advisable: (i) in the
case of the Board, to obtain financing for the Company or in connection with a
sale of the Company's assets; and (ii) in the case of any Member, in connection
with a sale of such Member's Units in the Company; %3. to the extent necessary,
disclosure to third parties to enforce this Agreement, %3. to a Member or Board
Member or to their respective Affiliates; provided, however, that in each case
of disclosure pursuant to (d), (e) or (g), the Persons to whom disclosure is
made agree to be bound by this confidentiality provision, (h) to direct and
indirect investors in a Member in substantially the same manner as information
regarding the disclosing person's other portfolio investments are shared with
such investors or (i) in the case of any Member, in response to any request by a
regulatory authority having jurisdiction over the business of such Member. The
obligation of each Member and Board Member not to disclose Confidential
Information except as provided herein shall not be affected by the termination
of this Agreement or the replacement of any Board Member or any Member.
Notwithstanding the foregoing or anything to the contrary in this Agreement, any
Member or Board Member (and any employee, representative or agent of such
Person) may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transactions provided for by this
Agreement, and all materials of any kind (including opinions or other tax
analysis) that are provided to it relating to such tax treatment and tax
structure, except that (1) tax treatment and tax structure shall not include the
identity of any existing or future Member or Board Member, or any of their
respective Affiliates, other than the disclosing party, and (2) this sentence
shall not permit disclosure to the extent that nondisclosure is necessary in
order to comply with applicable Laws, including, without limitation, federal and
state securities Laws.
14.4    Public Announcements. Except as required by Law, no Member shall make
any press release or other public announcement or public disclosure relating to
this Agreement, the subject matter of this Agreement or the activities of the
Company without the consent of the Board and the Members; provided, however,
that Par may disclose its investment in the Company in its filings with the
Securities and Exchange Commission and/or its investor presentations and related

51



--------------------------------------------------------------------------------




materials with the approval of the chief executive officer or the chief
financial officer of the Company.
14.5    Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, excluding its conflicts of laws
rules.
14.6    Dispute Resolution; Arbitration.
(a)    Each Member agrees to attempt in good faith to resolve disputes prior to
submitting such disputes to determination by arbitration. Within five days
following delivery of written notice by one party to the other of a perceived
breach or other dispute subject to arbitration, a senior executive of each
Member will meet together in person (or if agreed by both parties, via
telephone) to discuss ways to correct the dispute prior to taking further
action.
(b)    Each Member, on its own behalf and on behalf of the Company, hereby
submits all controversies, claims and matters of difference arising under or
relating to this Agreement or the Company to arbitration in accordance with the
provisions and procedures set forth in Schedule 15.6 attached hereto. Without
limiting the generality of the foregoing, the following shall be considered
controversies for this purpose: (i) all questions relating to the interpretation
or breach of this Agreement, (ii) all questions relating to any representations,
negotiations and other proceedings leading to the execution of this Agreement,
the formation of the Company, or the issuance of Units, and (iii) all questions
as to whether the right to arbitrate any such question exists. Notwithstanding
the foregoing, each Member shall have the right to seek and obtain such
temporary or preliminary injunctive relief from a court of competent
jurisdiction to which it may be entitled pending a final determination by
arbitration of the dispute to which such relief relates.
(c)    Any dispute and related dispute resolution shall be subject to the
provisions of Section 15.3 or such other provisions regarding confidentiality as
the Members and the Company may agree.
14.7    Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of the remaining provisions of
this Agreement or the validity, legality or enforceability of the offending
provision as to any other Person or circumstance or in any other jurisdiction.
14.8    Specific Performance. The Members expressly agree that the remedies
available at Law for the breach of any of the obligations of the Parties under
this Agreement are inadequate in view of the complexities and uncertainties in
measuring the actual damages that would be sustained by reason of the failure of
a Party to comply fully with such obligations, and the uniqueness of business
arrangement between the Parties. Accordingly, each of the obligations specified
herein shall be, and is hereby expressly made, enforceable by specific
performance.

52



--------------------------------------------------------------------------------




14.9    Headings. Article, Section and other subdivision headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.
14.10    Entire Agreement; Conflicts. This Agreement, the Prior Unit Purchase
Agreements, the Unit Purchase Agreement and the Preferred Unit Side Letter
Agreement embody the entire understanding and agreement among the parties
concerning the Company and supersede any and all prior negotiations,
understandings or agreements in regard thereto.
14.11    Transaction Costs. Except as specifically provided in this Agreement
and the Unit Purchase Agreement, each Member shall bear its own costs and
expenses, including costs and expenses of its agents, representatives, attorneys
and accountants, incurred in connection with the negotiation, drafting,
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, including transactions pursuant to Article XI hereof;
provided, that, for the avoidance of doubt, the Company shall pay any fees,
costs and expenses reasonably incurred by the Members in connection with the
Unit Purchase Agreement, the transactions contemplated thereby and the
negotiation, drafting and execution of this Agreement.
14.12    References. References to a Member, Board Member or Company officer,
including by use of a pronoun, shall be deemed to include masculine, feminine,
singular, plural, individuals, partnerships or corporations where applicable.
References in this Agreement to terms in the singular shall include the plural
and vice versa. The words "include," "includes" and "including" are deemed to be
followed by "without limitation" whether or not they are in fact followed by
such words or words of similar import.
14.13    U.S. Dollars. References herein to "Dollars" or "$" shall refer to U.S.
dollars and all payments and all calculations of amount hereunder shall be made
in Dollars.
14.14    Counterparts. This instrument may be executed in any number of
counterparts each of which shall be considered an original.
14.15    Additional Documents. The Members hereto covenant and agree to execute
such additional documents and to perform additional acts as are or may become
necessary or convenient to carry out the purposes of this Agreement.
14.16    No Third Party Beneficiaries. This Agreement is for the sole benefit of
the Members and Board Members, and no other Person is intended to be a
beneficiary of this Agreement or shall have any rights hereunder, except that
Company officers shall also have the rights of indemnification and exculpation
under Section 5.7.
[Signatures on next page.]



53



--------------------------------------------------------------------------------






The parties have executed this Agreement to be effective as of the Effective
Date.


MEMBERS:




LARAMIE ENERGY II, LLC,
a Delaware limited liability company




By:/s/ Robert S. Boswell
Robert S. Boswell
Chairman and Chief Executive Officer






PAR PICEANCE ENERGY EQUITY LLC,
a Delaware limited liability company


By: Par Pacific Holdings, Inc., its Sole Member




By: /s/ William Monteleone    
William Monteleone
SVP Mergers & Acquisitions


/s/ Robert S. Boswell
ROBERT S. BOSWELL






ACP LE, L.P.

By: ACP LE, Corp., its General Partner


By: /s/ Greg Evans    
Greg Evans    
President



[Signature Page to Third Amended and Restated LLC Agreement]
54



--------------------------------------------------------------------------------








ACP LE (OFFSHORE), L.P.

By:     ACP LE (Offshore), Corp., its General     Partner


By: /s/ Greg Evans    
Greg Evans
    President






WELLS FARGO CENTRAL PACIFIC HOLDINGS, INC.


By:    /s/Gilbert Shen
    Gilbert Shen
    Vice President






DLJ MERCHANT BANKING PARTNERS IV, L.P.

By:    aPriori Capital Partners IV, L.P., its General
Partner

By:    aPriori Capital Partners IV GP LLC, its     General
Partner


By:    /s/ Susan C. Schnabel    
Susan C. Schnabel
Authorized Person

[Signature Page to Third Amended and Restated LLC Agreement]
55



--------------------------------------------------------------------------------






LARAM HOLDINGS II, LLC

By:    aPriori Capital Partners IV LLC,
    its managing member


By:    /s/ Susan C. Schnabel
Susan C. Schnabel
    Authorized Person




                        
MESA PICEANCE LLC
 




By:    /s/Leland B. White
    Leland B. White
Chief Executive Officer and President    




LARAMIE ENERGY EMPLOYEE HOLDINGS, LLC


By: Laramie Energy, LLC, its manager




By: /s/Robert S. Boswell
Robert S. Boswell
Chief Executive Officer




By: /s/ Steven A. Webster
STEVEN A. WEBSTER

[Signature Page to Third Amended and Restated LLC Agreement]
56

